OFFICE LEASE AGREEMENT

This Office Lease Agreement (the “Lease”), made and entered into on this the
31st day of May, 2007, between Oklahoma Tower Realty Investors, L.L.C., an
Oklahoma limited liability company (“Landlord”) and Quest Resources Corporation
an Oklahoma corporation (“Tenant”).

W I T N E S S E T H:

1. Definitions. The following are definitions of some of the defined terms used
in this Lease. The definition of other defined terms are found throughout this
Lease.

A. “Building” shall mean the office building at 210 Park Avenue, Oklahoma City,
County of Oklahoma, State of Oklahoma, currently known as Oklahoma Tower.

B. “Base Rent”: Base Rent will be paid according to the following schedule,
subject to the provisions of Section 5. hereof. For the purposes of this
Section 1.B., “Lease Year” shall mean the twelve (12) month period commencing on
the Commencement Date, and on each anniversary of the Commencement Date.

 


PERIOD

MONTHLY INSTALLMENTS
OF BASE RENT

September 1st, 2007 thru August 31st, 2017

$52,590.00

 

The Base Rent due for the first month during the Lease Term (hereinafter
defined) shall be paid by Tenant to Landlord contemporaneously with Tenant’s
execution hereof.

C. “Additional Rent”: shall mean Tenant’s Pro Rata Share of Basic Costs
(hereinafter defined) and any other sums (exclusive of Base Rent) that are
required to be paid to Landlord by Tenant hereunder, which sums are deemed to be
Additional Rent under this Lease. Additional Rent and Base Rent are sometimes
collectively referred to herein as “Rent.”

D. “Basic Costs” shall mean all direct and indirect costs and expenses incurred
in connection with the Building as more fully defined in Exhibit C attached
hereto.

E. “Security Deposit” shall mean the sum of Fifty-Four Thousand Five Hundred
Forty-Three and no/100 Dollars ($52,590.00). The Security Deposit shall be paid
by Tenant to Landlord contemporaneously with Tenant’s execution hereof.

F. “Commencement Date”, “Lease Term” and “Termination Date” shall have the
following meaning: The “Lease Term” shall mean a period of one hundred twenty
(120) months commencing on October 1st, 2007 (the “Commencement Date”) and,
unless sooner terminated as provided herein, end on September 30th, 2017 (the
“Termination Date”)

G. “Premises” shall mean the office space located within the Building and
outlined on Exhibit A to this Lease and known as suite 2750.

H. “Approximate Rentable Area in the Premises” shall mean the area contained
within the demising walls of the Premises and any other area designated for the
exclusive use of Tenant plus an allocation of the Tenant’s pro rata share of the
square footage of the “Common Areas” and the

 

--------------------------------------------------------------------------------



“Service Areas” (as defined below). For purposes of the Lease it is agreed and
stipulated by both Landlord and Tenant that the Approximate Rentable Area in the
Premises is 35,060 square feet.

I. The “Approximate Rentable Area in the Building” is 565,414 square feet. The
Approximate Rentable Area in the Premises and the Approximate Rentable Area in
the Building as set forth herein may be revised at Landlord’s election if
Landlord’s architect determines such estimate to be inaccurate in any material
degree after examination of the final drawings of the Premises and the Building.

J. “Tenant’s Pro Rata Share” shall mean six point four three percent (6.20%),
which is the quotient (expressed as a percentage), derived by dividing the
Approximate Rentable Area in the Premises by the Approximate Rentable Area in
the Building.

K. “Permitted Use” shall mean general office use and no other use or purpose.

L. “Base Year” shall mean the calendar year 2007.

M. “Guarantor(s): Not Applicable.

N. “Broker” shall mean Price Edwards and Company and Grubb & Ellis | Levy
Beffort.

O. “Building Manager” shall mean such company as Landlord shall designate from
time to time.

P. “Building Standard”, shall mean the type, brand, quality and/or quantity of
materials Landlord designates from time-to-time to be the minimum quality and/or
quantity to be used in the Building or the exclusive type, grade, quality and/or
quantity of material to be used in the Building.

Q. “Business Day(s)” shall mean Mondays through Fridays exclusive of the normal
business holidays of New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord, from time to time
during the Lease Term, shall have the right to designate additional Holidays,
provided such additional Holidays are commonly recognized by other office
buildings in the area where the Building is located.

R. “Common Areas” shall mean those areas located within the Building or on the
Property used for corridors, elevator foyers, mail rooms, restrooms, mechanical
rooms, elevator mechanical rooms, property management office, janitorial
closets, electrical and telephone closets, vending areas, and lobby areas
(whether at ground level or otherwise), entrances, exits, sidewalks, skywalks,
tunnels, driveways, parking areas and parking garages and landscaped areas and
other similar facilities provided for the common use or benefit of tenants
generally and/or the public.

S. “Default Rate” shall mean the lower of (i) eighteen (18%) or (ii) the Maximum
Rate.

T. “Maximum Rate” shall mean the highest rate of interest from time-to-time
permitted under applicable federal and state law.

U. “Normal Business Hours” for the Building shall mean 8:00 a.m. to 6:00 p.m.
Mondays through Fridays, and 8:00 a.m. to 1:00 p.m. on Saturdays, exclusive of
Holidays.

V. “Property” shall mean the Building and the parcel(s) of land on which it is
located, other improvements located on such land, adjacent parcels of land that
Landlord operates jointly with the Building, and other buildings and
improvements located on such adjacent parcels of land.

W. “Service Areas” shall mean those areas within the Building used for stairs,
elevator shafts, flues, vents, stacks, pipe shafts and other vertical
penetrations (but shall not include any such areas for the exclusive use of a
particular tenant).

 

--------------------------------------------------------------------------------



X. “Notice Addresses” shall mean the following addresses for Tenant and
Landlord, respectively:

Tenant:

Quest Resources Corporation

210 Park Avenue

Suite 2750

Oklahoma City, OK 73102

 

with a copy to:

N/A

 

Landlord:

Oklahoma Tower Realty Investors, L.L.C.

1601 NW Expressway, Ste. 500

Oklahoma City, OK 73118

 

Payments of Rent only shall be made payable to the order of:

Oklahoma Tower Realty Investors, L.L.C.

at the following address:

1601 NW Expressway, Ste. 500

Oklahoma City, OK 73118

 

or such other name and address as Landlord shall, from time to time, designate.

2. Lease Grant. Subject to and upon the terms herein set forth, Landlord leases
to Tenant and Tenant leases from Landlord the Premises together with the right,
in common with others, to use the Common Areas.

3. Adjustment of Commencement Date/Possession.

A. The Lease Term shall not commence until the later to occur of the
Commencement Date and the date that Tenant has substantially completed the work
to be performed by Tenant as set forth in the Work Letter Agreement attached
hereto as Exhibit D (“Tenant’s Work”); provided, however, that if Tenant shall
be delayed in substantially completing the Tenant’s Work as a result of the
occurrence of any of the following (a “Delay”):

 

(1)

INTENTIONALLY OMITTED; or

 

(2)

Tenant’s insistence on materials, finishes or installations that have long lead
times after Tenant has been informed that such materials, finishes or
installations will cause a Delay; or

 

(3)

Changes in any plans and specifications approved by Landlord; or

 

--------------------------------------------------------------------------------



 

(4)

The failure to timely perform by a person or entity employed by on or behalf of
Tenant in the completion of any work in the Tenant’s Work; or

 

(5)

INTENTIONALLY OMITTED; or

 

(6)

Any breach or default by Tenant in the performance of Tenant’s obligations under
this Lease; or

 

(7)

INTENTIONALLY OMITTED; or

(8)        Any other delay chargeable to Tenant, its agents, employees or
independent contractors;

then, for purposes of determining the Commencement Date, the date of substantial
completion shall be deemed to be the day that said Tenant’s Work would have been
substantially completed absent any such Delay(s). The Tenant’s Work shall be
deemed to be substantially completed on the date that Tenant’s Work has been
performed (or would have been performed absent any Delay(s)) other than any
details of construction, mechanical adjustment or any other matter, the
noncompletion of which does not materially interfere with Tenant’s use of the
Premises. Promptly after the determination of the Commencement Date, Landlord
and Tenant shall enter into a letter agreement (the “Commencement Letter”) on
the form attached hereto as Exhibit F setting forth the Commencement Date, the
Termination Date and any other dates that are affected by the adjustment of the
Commencement Date. Tenant, within five (5) days after receipt thereof from
Landlord, shall execute the Commencement Letter and return the same to Landlord.
Notwithstanding anything herein to the contrary, Landlord may elect, by written
notice to Tenant, not to adjust the Commencement Date as provided above if such
adjustment would cause Landlord to be in violation of the existing rights
granted to any other tenant of the Building. If Landlord elects not to adjust
the Commencement Date, the Commencement Date shall be the Commencement Date,
provided that Base Rent and Additional Rent shall not commence until the date
that Tenant’s Work has been substantially completed (or would have been
substantially completed absent any Delays).     

B. By taking possession of the Premises, Tenant is deemed to have accepted the
Premises and agreed that the Premises is in good order and satisfactory
condition, with no representation or warranty by Landlord as to the condition of
the Premises or the Building or suitability thereof for Tenant’s use.

C. If Landlord is prevented from delivering possession of the Premises to Tenant
due to the holding over in possession of the Premises by a tenant or other
occupant thereof, Landlord shall use reasonable efforts to regain possession of
the Premises in order to deliver the same to Tenant. The Commencement Date and
Termination Date shall be determined as provided in Section 3.A. above.

D. If Tenant takes possession of the Premises prior to the Commencement Date,
such possession shall be subject to all the terms and conditions of the Lease
and Tenant shall pay Base Rent and Additional Rent to Landlord for each day of
occupancy prior to the Commencement Date. Notwithstanding the foregoing, if
Tenant, with Landlord’s prior approval, takes possession of the Premises prior
to the Commencement Date for the sole purpose of performing Tenant’s Work, such
possession shall be subject to all of the terms and conditions of the Lease,
except that Tenant shall not be required to pay Rent with respect to the period
of time prior to the Commencement Date during which Tenant performs such work.
Tenant shall, however, be liable for the cost of any services (e.g. electricity,
HVAC, freight elevators) that are provided to Tenant or the Premises during the
period of Tenant’s possession prior to the Commencement Date. Nothing herein
shall be construed as granting Tenant the right to take possession of the
Premises prior to the Commencement Date, whether for construction, fixturing or
any other purpose, without the prior consent of Landlord, which consent shall
not be unreasonably withheld or delayed.

4. Use. The Premises shall be used for the Permitted Use and for no other
purpose. Tenant agrees not to use or permit the use of the Premises for any
purpose which is illegal, dangerous to life, limb or property or

 

--------------------------------------------------------------------------------



which, in Landlord’s reasonable judgment, creates a nuisance or which would
increase the cost of insurance coverage with respect to the Building. Tenant
will conduct its business and control its agents, servants, employees,
customers, licensees, and invitees in such a manner as not to interfere with,
annoy or disturb other tenants or Landlord in the management of the Building and
the Property. Tenant will maintain the Premises in a clean and healthful
condition, and Tenant’s particular use shall comply with all laws, ordinances,
orders, rules and regulations of any governmental entity with reference to the
use, condition, configuration or occupancy of the Premises. Tenant, within ten
(10) days after the receipt thereof, shall provide Landlord with copies of any
notices it receives with respect to a violation or alleged violation of any such
laws, ordinances, orders, rules and regulations. Tenant, at its expense, will
comply with the rules and regulations of the Building attached hereto as Exhibit
B and such other rules and regulations adopted and altered by Landlord from
time-to-time and will cause all of its agents, employees, invitees and visitors
to do so. All such changes to rules and regulations will be reasonable and shall
be sent by Landlord to Tenant in writing. Landlord hereby agrees that (a) to the
extent that any of the rules and regulations conflict with the terms and
conditions of this Lease, the terms and conditions of the Lease shall govern and
control, and (b) Landlord shall not enforce the rules and regulations in a
manner that discriminates against Tenant.

5. Base Rent.

A. Tenant covenants and agrees to pay to Landlord during the Lease Term, without
any setoff or deduction except as otherwise expressly provided herein, the full
amount of all Base Rent and Additional Rent due hereunder and the full amount of
all such other sums of money as shall become due under this Lease (including,
without limitation, any charges for replacement of electric lamps and ballasts
and any other services, goods or materials furnished by Landlord at Tenant’s
request), all of which hereinafter may be collectively called “Rent.” In
addition Tenant shall pay and be liable for, as Additional Rent, all rent, sales
and use taxes or other similar taxes, if any, levied or imposed by any city,
state, county or other governmental body having authority, such payments to be
in addition to all other payments required to be paid to Landlord by Tenant
under the terms and conditions of this Lease. Any such payments shall be paid
concurrently with the payments of the Rent on which the tax is based. The Base
Rent and Additional Rent for each calendar year or portion thereof during the
Lease Term, shall be due and payable in advance in monthly installments of the
first day of each calendar month during the Lease Term and any extensions or
renewals hereof, and Tenant hereby agrees to pay such Base Rent and Additional
Rent to Landlord without demand. If the Lease Term commences on a day other than
the first day of a month or terminates on a day other than the last day of a
month, then the installments of Base Rent and Additional Rent for such month or
months shall be prorated, based on the number of days in such month. No payment
by Tenant or receipt or acceptance by Landlord of a lesser amount than the
correct installment of Rent due under this Lease shall be deemed to be other
than a payment on account of the earliest Rent due hereunder, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance or
pursue any other available remedy. The acceptance by Landlord of an installment
of Rent on a date after the due date of such payment shall not be construed to
be a waiver of Landlord’s right to declare a default for any other late payment.
All amounts received by Landlord from Tenant hereunder shall be applied first to
the earliest accrued and unpaid Rent then outstanding. Tenant’s covenant to pay
Rent shall be independent of every other covenant set forth in this Lease.

B. To the extent allowed by law, all installments of Rent not paid when due
shall bear interest at the Default Rate from the date immediately following the
end of any applicable grace and cure periods provided herein. In addition, if
Tenant fails to pay any installment of Base Rent and Additional Rent or any
other item of Rent by the date immediately following the end of any applicable
grace and cure periods provided herein, a “Late Charge” equal to three percent
(3%) of such unpaid amount will be due and payable immediately by Tenant to
Landlord.

C. The Additional Rent payable hereunder shall be adjusted from time-to-time in
accordance with the provisions of Exhibit C attached hereto and incorporated
herein for all purposes.

 

--------------------------------------------------------------------------------



6. Security Deposit. The Security Deposit shall be held by Landlord without
liability for interest and as security for the performance by Tenant of Tenant’s
covenants and obligations under this Lease including but not limited to those
set forth in Section 10 hereof, it being expressly understood that the Security
Deposit shall not be considered an advance payment of Rent or a measure of
Tenant’s liability for damages in case of default by Tenant. Landlord shall have
no fiduciary responsibilities or trust obligations whatsoever with regard to the
Security Deposit and shall not assume the duties of a trustee for the Security
Deposit. Landlord may, from time-to-time, without prejudice to any other remedy
and without waiving such default, use the Security Deposit to the extent
necessary to cure or attempt to cure, in whole or in part, any default of Tenant
hereunder. Following any such application of the Security Deposit, Tenant shall
pay to Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount. If Tenant is not in default at the termination
of this Lease, the balance of the Security Deposit remaining after any such
application shall be returned by Landlord to Tenant within sixty (60) days
thereafter. If Landlord transfers its interest in the Premises during the term
of this Lease, Landlord may assign the Security Deposit to the transferee and
thereafter shall have no further liability for the return of such Security
Deposit. Tenant agrees to look solely to such transferee or assignee or
successor thereof for the return of the Security Deposit. Landlord and its
successors and assigns shall not be bound by any actual or attempted assignment
or encumbrance of the Security Deposit by Tenant. Landlord shall not be required
to keep the Security Deposit separate from its other accounts.

7. Services to be Furnished by Landlord.

A. Landlord agrees to furnish Tenant the following services, all in a manner
consistent with buildings of similar class, size, age and location, or as
required by governmental authorities:

 

(1)

Water for use in the lavatories on the floor(s) on which the Premises is
located. If Tenant desires water in the Premises for any approved reason,
including a private lavatory or kitchen, cold water shall be supplied, at
Tenant’s sole cost and expense, from the Building water main through a line and
fixtures installed at Tenant’s sole cost and expense with the prior reasonable
consent of Landlord. If Tenant desires hot water in the Premises, Tenant, at its
sole cost and expense and subject to the prior reasonable consent of Landlord,
may install a hot water heater in the Premises. Tenant shall be solely
responsible for the maintenance and repair of any such water heater.

 

(2)

Central heat and air conditioning in season during Normal Business Hours, at
such temperatures and in such amounts as are considered by Landlord, in its
reasonable judgment, to be standard for buildings of similar class, size, age
and location, or as required by governmental authority. In the event that Tenant
requires central heat, ventilation or air conditioning service at times other
than Normal Business Hours, such additional service shall be furnished only upon
the written request of Tenant delivered to Landlord prior to 3:00 p.m. at least
one Business Day in advance of the date for which such usage is requested.
Tenant shall bear the entire actual cost of additional service as such costs are
determined by Landlord from time-to-time without profit to Landlord, as
Additional Rent upon presentation of a statement therefor by Landlord. All
additional heating, ventilating and air conditioning required (if any) to
accommodate Tenant’s design shall be installed at the Tenant’s expense subject
to Landlord’s prior written approval. The cost of operation and maintenance of
the equipment shall be the responsibility of the Tenant and paid to Landlord as
Additional Rent.

 

(3)

Maintenance and repair of all Common Areas.

 

(4)

Janitorial and cleaning service in and about the Premises on Business Days;
provided, however, if Tenant’s floor covering or other improvements require
special treatment, Tenant shall pay the additional cleaning cost attributable
thereto as Additional Rent upon presentation of a statement therefor by
Landlord. Tenant shall not provide or use any other janitorial or cleaning
services without Landlord’s consent, and then only subject to

 

--------------------------------------------------------------------------------



the supervision of Landlord and at Tenant’s sole cost and responsibility and by
a janitor, cleaning contractor or employees at all times satisfactory to
Landlord.

 

(5)

Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions of Section 11. of this Lease.

 

(6)

Fluorescent bulb replacement in the Premises necessary to maintain building
standard the lighting as established by Landlord and fluorescent and
incandescent bulb and ballast replacement in the Common Areas and Service Areas.

 

(7)

Passenger elevator service in common with Landlord and other persons during
Normal Business Hours and freight elevator service in common with the Landlord
and other persons during Normal Business Hours. Landlord, however, shall provide
limited passenger elevator service daily at all times when normal passenger
elevator service is not provided.

 

(8)

Access control to the Building during other than Normal Business Hours shall be
provided in such form as Landlord deems appropriate. Tenant shall cooperate
fully in Landlord’s efforts to maintain access control to the Building and shall
follow all regulations promulgated by Landlord with respect thereto.
Notwithstanding anything herein to the contrary Tenant expressly acknowledges
and agrees that Landlord is not warranting the efficacy of any access personnel,
service, procedures or equipment and that Tenant is not relying and shall not
hereafter rely on any such personnel service, procedures or equipment. Landlord
shall not be responsible or liable in any manner for failure of any access
personnel, services, procedures or equipment to prevent, control, or apprehend
anyone suspected of causing personal injury or damage in, on or around the
Project.

B. If Tenant requests any other utilities or building services in addition to
those identified above, or any of the above utilities or building services in
frequency, scope, quality or quantities substantially greater than the standards
set by Landlord for the Building, then Landlord shall use reasonable efforts to
attempt to furnish Tenant with such additional utilities or building services.
Landlord may impose a reasonable charge for the actual cost of such additional
utilities or building services, without profit to Landlord, which shall be paid
monthly by Tenant as Additional Rent on the same day that the monthly
installment of Base Rent is due.

C. Except as otherwise expressly provided herein, the failure by Landlord to any
extent to furnish, or the interruption or termination of these defined services
in whole or in part, resulting from adherence to laws, regulations and
administrative orders, wear, use, repairs, improvements alterations or any
causes beyond the reasonable control of Landlord shall not render Landlord
liable in any respect nor be construed as a constructive eviction of Tenant, nor
give rise to an abatement of Rent (except as set forth below), nor relieve
Tenant from the obligation to fulfill any covenant or agreement hereof. Should
any of the equipment or machinery used in the provision of such services for any
cause cease to function properly, Landlord shall use reasonable diligence to
repair such equipment or machinery. Notwithstanding the foregoing, Landlord
hereby agrees that if Landlord shall fail to furnish any of the services
provided herein, or if the same shall be interrupted or terminated for a period
of seventy two (72) consecutive hours, Tenant shall be entitled to a reasonable
abatement of Rent for any portion of the Premises which is not usable by Tenant
as a result of such lack of services.

 

8. Leasehold Improvements/Tenant’s Property. All fixtures, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of or during the Lease Term, whether or not by, or at the expense
of, Tenant (“Leasehold Improvements”), shall be and remain a part of the
Premises; shall be the property of Landlord; and shall not be removed by Tenant
except as expressly provided herein. All unattached and

 

--------------------------------------------------------------------------------



moveable partitions, trade fixtures, moveable equipment or furniture located in
the Premises and acquired by or for the account of Tenant, without expense to
Landlord, which can be removed without structural damage to the Building or
Premises, and all personalty brought into the Premises by Tenant (“Tenant’s
Property”) shall be owned and insured by Tenant. Landlord may, nonetheless, at
any time prior to that date which is nine (9) months prior to the expiration or
earlier termination of this Lease or Tenant’s right to possession, require
Tenant to remove any Leasehold Improvements performed by or for the benefit of
Tenant and all electronic, phone and data cabling as are designated by Landlord
(the “Required Removables”) at Tenant’s sole cost. In the event that Landlord so
elects, Tenant shall remove such Required Removables upon the expiration or
earlier termination of this Lease or Tenant’s right to possession. In addition
to Tenant’s obligation to remove the Required Removables, Tenant shall repair
any damage caused by such removal and perform such other work as is reasonably
necessary to restore the Premises to a “move in” condition. If Tenant fails to
remove any specified Required Removables or to perform any required repairs and
restoration within the time period specified above, Landlord, at Tenant’s sole
cost and expense, may remove the Required Removables (and repair any damage
occasioned thereby) and dispose thereof or deliver the Required Removables to
any other place of business of Tenant, or warehouse the same, and Tenant shall
pay the cost of such removal, repair, delivery, or warehousing of the Required
Removables within five (5) days after demand from Landlord.

9. Signage. Landlord shall provide and install, at Landlord’s cost, all letters
or numerals on the exterior of the Premises; all such letters and numerals shall
be in the standard graphics for the Building and no others shall be used or
permitted on the Premises without Landlord’s prior written consent. In addition,
Landlord will list Tenant’s name in the Building’s directory, if any, located in
the lobby of the Building.

10. Repairs and Alterations by Tenant.

A. Except to the extent such obligations are imposed upon Landlord hereunder,
Tenant shall, at its sole cost and expense, maintain the Premises in good order,
condition and repair throughout the entire Lease Term, ordinary wear and tear
excepted. Tenant agrees to keep the areas visible from outside the Premises in a
neat, clean and attractive condition at all times. Tenant shall be responsible
for all repairs replacements and alterations in and to the Premises, Building
and Property and the facilities and systems thereof, the need for which arises
out of (1) Tenant’s use or occupancy of the Premises, (2) the installation,
removal, use or operation of Tenant’s Property (as defined in Section 8. above),
(3) the moving of Tenant’s Property into or out of the Building, or (4) subject
to the waiver of subrogation provided in Section 15.E. hereof, the act,
omission, misuse or negligence of Tenant, its agents, contractors, employees or
invitees. All such repairs, replacements or alterations shall be performed in
accordance with Section 10.B. below and the rules, policies and procedures
reasonably enacted by Landlord from time to time for the performance of work in
the Building. If Tenant fails to maintain the Premises in good order, condition
and repair, Landlord shall give Tenant notice to perform such acts as are
reasonably required to so maintain the Premises. If Tenant fails to promptly
commence such work in thirty (30) days and diligently pursue it to its
completion, then Landlord may, at is option, make such repairs, and Tenant shall
pay the cost thereof to Landlord on demand as Additional Rent, together with an
administration charge in an amount equal to five percent (5%) of the cost of
such repairs. Landlord shall, at its expense (except as included in Basic Costs)
keep and maintain in good repair and working order and make all repairs to and
perform necessary maintenance upon: (a) all structural elements of the Building;
and (b) all mechanical, electrical and plumbing systems that serve the Building
in general; and (c) the Building facilities common to all tenants including but
not limited to, the ceilings, walls and floors in the Common Areas.

B. Tenant shall not make or allow to be made any material, structural or
non-cosmetic alterations, additions or improvements to the Premises, without
first obtaining the written consent of Landlord in each such instance, which
consent may be refused or given on such conditions as Landlord may elect. Prior
to commencing any such work and as a condition to obtaining Landlord’s consent,
Tenant must furnish Landlord with plans and specifications acceptable to
Landlord; names and addresses of contractors reasonably acceptable to Landlord;
copies of contracts; necessary permits and approvals; evidence of contractor’s
and subcontractor’s insurance in accordance with Section 15. hereof; and a
payment bond or other security, all in form and amount satisfactory to Landlord.
Tenant shall be

 

--------------------------------------------------------------------------------



responsible for insuring that all such persons procure and maintain insurance
coverage against such risks, in such amounts and with such companies as Landlord
may require, including, but not limited to, Builder’s Risk and Worker’s
Compensation insurance. All such improvements, alterations or additions shall be
constructed in a good and workmanlike manner using Building Standard materials
or other materials of equal or greater quantity. Landlord, to the extent
reasonably necessary to avoid any disruption to the tenants and occupants of the
Building, shall have the right to reasonably designate the time when any such
alterations, additions and improvements may be performed and to otherwise
designate reasonable rules, regulations and procedures for the performance of
work in the Building. Upon completion, Tenant shall furnish “as-built” plans,
contractor’s affidavits and full and final waivers of lien and receipted bills
covering all labor and materials. All improvements, alterations and additions
shall comply with the insurance requirements, codes, ordinances, laws and
regulations, including without limitation, the Americans with Disabilities Act.
Tenant shall reimburse Landlord upon demand for all sums, up to $5,000.00, if
any, expended by Landlord for third party examination of the architectural,
mechanical, electrical and plumbing plans for any alterations, additions or
improvements. In addition, if Landlord so requests, Landlord shall be entitled
to oversee the construction of any alterations, additions or improvements that
may affect the structure of the Building or any of the mechanical, electrical,
plumbing or life safety systems of the Building. In the event Landlord elects to
oversee such work, Landlord shall be entitled to receive a fee for such
oversight in an amount equal to five percent (5%) of the cost of such
alterations, additions or improvements. Landlord’s approval of Tenant’s plans
and specifications for any work performed for or on behalf of Tenant shall not
be deemed to be representation by Landlord that such plans and specifications
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations or that the alterations, additions and improvements constructed
in accordance with such plans and specifications will be adequate for Tenant’s
use.

11. Use of Electrical Services by Tenant.

A. All electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Base Rent and Basic Costs (except as provided in Section
11.B. below with respect to excess usage). Landlord shall have the right at any
time and from time-to-time during the Lease Term to contract for electricity
service from such providers of such services as Landlord shall elect (each being
an “Electric Service Provider”). Tenant shall cooperate with Landlord, and the
applicable Electric Service Provider, at all times and, as reasonably necessary,
shall allow Landlord and such Electric Service Provider reasonable access to the
Building’s electric lines, feeders, risers, wiring, and any other machinery
within the Premises. Landlord shall in no way be liable or responsible for any
loss, damage, or expense that Tenant may sustain or incur by reason of any
change, failure, interference, disruption, or defect in the supply or character
of the electric energy furnished to the Premises, or if the quantity or
character of the electric energy supplied by the Electric Service Provider is no
longer available or suitable for Tenant’s requirements, and no such change,
failure, defect, unavailability, or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
(except as set forth in Section 7.C hereof) or diminution of rent, or relieve
Tenant from any of its obligations under the Lease.

B. Tenant’s use of electrical services furnished by Landlord shall not exceed in
voltage, rated capacity, or overall load that which is standard for the
Building. In the event Tenant shall request that it be allowed to consume
electrical services in excess of Building Standard, Landlord may refuse to
consent to such usage or may consent upon such conditions as Landlord reasonably
elects (including the installation of utility service upgrades, submeters, air
handlers or cooling units), and all such additional usage (to the extent
permitted by law), installation and maintenance thereof shall be paid for by
Tenant as Additional Rent. Landlord, at any time during the Lease Term, shall
have the right to separately meter electrical usage for the Premises or to
measure electrical usage by survey or any other method that Landlord, in its
reasonable judgment, deems appropriate.

12. Entry by Landlord. Tenant shall permit Landlord or its agents or
representatives to enter into and upon any part of the Premises to inspect the
same, or to show the Premises to prospective purchasers, mortgagees, tenants
(during the last nine (9) months of the Lease Term or earlier in connection with
a

 

--------------------------------------------------------------------------------



potential relocation) or insurers, or to clean or make repairs, alterations, or
additions thereto, including any work that Landlord deems necessary for the
safety, protection or preservation of the Building or any occupants thereof, or
to facilitate repairs, alterations or additions to the Building or any other
tenant’s premises. Except for any entry by Landlord in an emergency situation or
to provide normal cleaning and janitorial service, Landlord shall enter the
Premises at reasonable times and provide Tenant with reasonable prior notice of
any entry into the Premises, which notice may be given verbally. Landlord shall
have the right to temporarily close the Premises or the Building to perform
repairs, alterations or additions in the Premises or the Building, provided that
Landlord shall use reasonable efforts to perform all such work on weekends and
after Normal Business Hours. Entry by Landlord hereunder shall not constitute a
constructive eviction or entitle Tenant to any abatement or reduction of Rent by
reason thereof.

13. Assignment and Subletting

A. Except in connection with a Permitted Transfer (defined in Section 13.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld. Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial condition does
not meet the criteria Landlord uses to select Building tenants having similar
leasehold obligations; (2) the proposed transferee’s business is not suitable
for the Building considering the business of the other tenants and the
Building’s prestige, or would result in a violation of another tenant’s rights;
(3) the proposed transferee is a governmental agency; (4) Tenant is in default
beyond any applicable notice and cure period; or (5) any portion of the Building
or the Premises would likely become subject to additional or different laws as a
consequence of the proposed Transfer. Any attempted Transfer in violation of
this Section 13, shall, exercisable in Landlord’s sole and absolute discretion,
be voidable. Consent by Landlord to one or more Transfer(s) shall not operate as
a waiver of Landlord’s rights to approve any subsequent Transfer(s). In no event
shall any Transfer or Permitted Transfer release or relieve Tenant from any
obligation under this Lease or any liability hereunder, unless Landlord’s
consent to such Transfer expressly provides for a release of Tenant.

B. If Tenant requests Landlord’s consent to a Transfer, Tenant shall submit to
Landlord financial statements for the proposed transferee, a complete copy of
the proposed assignment, sublease and other information as Landlord may
reasonably request. Landlord shall within ten (10) days after Landlord’s receipt
of the required information and documentation either consent or reasonably
refuse consent to the Transfer in writing, along with an explanation for any
such refusal. If Landlord shall fail to notify Tenant in writing of its decision
within such ten (10) days period after the later of the date Landlord is
notified in writing of the proposed Transfer or the date Landlord has received
all required information concerning the proposed transferee and the proposed
Transfer, Landlord shall be deemed to have consented to such Transfer. Tenant
shall pay Landlord a review fee of $1,000.00 for Landlord’s review of any
Permitted Transfer or requested Transfer.

C. Tenant shall pay to Landlord fifty percent (50%) of all cash and other
consideration (after Tenant’s payment of the costs of such Transfer, including
leasing commissions, reasonable attorney’s fees and any incentives offered to
the transferee) which Tenant receives as a result of a Transfer that is in
excess of the rent payable to Landlord hereunder for the portion of the Premises
and Term covered by the Transfer within ten (10) days following receipt thereof
by Tenant. If Tenant is in Monetary Default (defined in Section 22. below),
Landlord may require that all sublease payments be made directly to Landlord, in
which case Tenant shall receive a credit against rent in the amount of any
payments received (less Landlord’s share of any excess).

D. Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership or similar entity, and the
entity which owns or controls a majority of the voting shares/rights at the time
changes for any reason (including but not limited to a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer. The foregoing shall not apply so long as Tenant is an entity whose
outstanding stock is listed on a

 

--------------------------------------------------------------------------------



nationally recognized security exchange, or if at least eighty percent (80%) of
its voting stock is owned by another entity, the voting stock of which is so
listed.

E. Tenant may assign its entire interest under this Lease or sublet the Premises
to any entity controlling or controlled by or under common control with Tenant
or to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter, collectively, referred to as “Permitted Transfer”)
without the consent of Landlord, provided: (1) Tenant is not in default under
this Lease; (2) if such proposed transferee is a successor to Tenant by
purchase, said proposed transferee shall acquire all or substantially all of the
stock or assets of Tenant’s business or, if such proposed transferee shall
acquire all or substantially all of the stock or assets of Tenant’s business or,
if such proposed transferee is a successor to Tenant by merger, consolidation or
reorganization, the continuing or surviving corporation shall own all or
substantially all of the assets of Tenant; (3) such proposed transferee shall
have a net worth which is at least equal to the greater of Tenant’s net worth at
the date of this Lease as evidenced to Landlord’s reasonable satisfaction; (4)
such proposed transferee operates the business in the Premises for the Permitted
Use and no other purpose; and (5) Tenant shall give Landlord written notice at
least fifteen (15) days prior to the effective date of the proposed purchase,
merger, consolidation or reorganization.

F. Tenant agrees that in the event Landlord withholds its consent to any
Transfer contrary to the provisions of this Section 13, Tenant’s sole remedy
shall be to seek an injunction in equity or compel performance by Landlord to
give its consent and Tenant expressly waives any right to damages in the event
of such withholding by Landlord of its consent.

14. Mechanic’s Liens. Tenant will not permit any mechanic’s liens or other liens
to be placed upon the Premises, the Building, or the Property and nothing in
this Lease shall be deemed or construed in any way as constituting the consent
or request of Landlord, express or implied, by inference or otherwise, to any
person for the performance of any labor or the furnishing of any materials to
the Premises, the Building, or the Property or any part thereof, nor as giving
Tenant any right, power, or authority to contract for or permit the rendering of
any services or the furnishing of any materials that would give rise to any
mechanic’s or other liens against the Premises, the Building, or the Property.
In the event any such lien is attached to the Premises, the Building, or the
Property, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same. Any amount paid by
Landlord for any of the aforesaid purposes including, but not limited to,
reasonable attorneys’ fees, shall be paid by Tenant to Landlord promptly on
demand as Additional Rent. Tenant shall within thirty (30) days of receiving
such notice of lien or claim (a) have such lien or claim released or (b) deliver
to Landlord or a court a bond in form, content, amount and issued by surety,
reasonably satisfactory to Landlord. Tenant’s failure to comply with the
provisions of the foregoing sentence shall be deemed an Event of Default under
Section 22. hereof entitling Landlord to exercise all of its remedies therefor
without the requirement of any additional notice or cure period.

15. Insurance.

A. Landlord shall maintain such insurance on the Building and the Premises
(other than on Tenant’s Property or on any additional improvements constructed
in the Premises by Tenant), and such liability insurance in such amounts as
Landlord elects. The cost of such insurance shall be included as a part of the
Basic Costs, and payments for losses thereunder shall be made solely to Landlord
or the mortgagees of Landlord as their interests shall appear.

B. Tenant shall maintain at its expense, (1) in an amount equal to full
replacement cost, special form (formerly known as all risk) property insurance
on all of its personal property, including removable trade fixtures and
leasehold and tenant improvements, and Tenant’s Property located in the Premises
and in such additional amounts as are required to meet Tenant’s obligations
pursuant to Section 18 hereof and with deductibles in an amount reasonably
satisfactory to Landlord, and (ii) a policy or policies of commercial general
liability insurance (including endorsement or separate policy for owned or
non-owned automobile liability) with respect to its activities in the Building
and on the Property, with the premiums thereon fully paid on or before the due
date, in an amount of not less

 

--------------------------------------------------------------------------------



than $2,000,000 per occurrence per person coverage for bodily injury, property
damage, personal injury or combination thereof (the term “personal injury” as
used herein means, without limitation, false arrest, detention or imprisonment,
malicious prosecution, wrongful entry, liable and slander), provided that if
only single limit coverage is available it shall be for at least $2,000,000 per
occurrence with an umbrella policy of at least $5,000,000 combined single limit
per occurrence. Tenant’s insurance policies shall name Landlord and Building
Manager as additional insureds and shall include coverage for the contractual
liability of Tenant to indemnify Landlord and Building Manager pursuant to
Section 16 of this Lease and shall have deductibles in an amount reasonably
satisfactory to Landlord. Prior to Tenant’s taking possession of the Premises,
Tenant shall furnish evidence satisfactory to Landlord of the maintenance and
timely renewal of such insurance, and Tenant shall obtain and deliver to
Landlord a written obligation on the part of each insurer to notify Landlord
prior to the modification, cancellation or expiration of such insurance
policies. In the event Tenant shall not have delivered to Landlord a policy or
certificate evidencing such insurance prior to the expiration date of each
expiring policy, Landlord may obtain such insurance as Landlord may reasonably
require to protect Landlord’s interest (which obtaining of insurance shall not
be deemed to be a waiver of Tenant’s default hereunder). The cost to Landlord of
obtaining such policies, plus an administrative fee in the amount of fifteen
percent (15%) of the cost of such policies shall be paid by Tenant to Landlord
as Additional Rent upon demand.

C. The insurance requirements set forth in this Section 15 are independent of
the waiver, indemnification, and other obligations under this Lease and will not
be construed or interpreted in any way to restrict, limit or modify the waiver,
indemnification and other obligations or to in any way limit any party’s
liability under this Lease. In addition to the requirements set forth in
Sections 15 and 16, the insurance required of Tenant under this Lease must be
issued by an insurance company with a rating of no less than A-VIII in the
current Best’s Insurance Guide, or A- in the current Standard & Poor Insurance
Solvency Review, or in that is otherwise acceptable to Landlord, and admitted to
engage in the business of insurance in the state in which the Building is
located; be primary insurance for all claims under it and provide that any
insurance carried by Landlord and Landlord’s lenders is strictly excess,
secondary and noncontributing with any insurance carried by Tenant; and provide
that insurance may not be cancelled, nonrenewed or the subject of material
change in coverage of available limits of coverage, except upon prior written
notice to Landlord and Landlord’s lenders. Tenant will deliver either a
duplicate original or a legally enforceable certificate of insurance on all
policies procured by Tenant in compliance with Tenant’s obligations under this
Lease, together with evidence satisfactory to Landlord of the payment of the
premiums therefor, to Landlord on or before the date Tenant first occupies any
portion of the Premises, at least thirty (30) days before the expiration date of
any policy and upon the renewal of any policy. Landlord must give its prior
written approval to all deductibles and self-insured retentions under Tenant’s
policies. Tenant may comply with its insurance coverage requirements through a
blanket policy, provided Tenant, at Tenant’s sole expense, procures a “per
location” endorsement, or equivalent reasonably acceptable to Landlord, so that
the general aggregate and other limits apply separately and specifically to the
Premises.

D. If Tenant’s business operations, conduct or use of the Premises or any other
part of the Property causes an increase in the premium for any insurance policy
carried by Landlord, Tenant will, within ten (10) days after receipt of notice
from Landlord, reimburse Landlord for the entire increase; in which case,
notwithstanding anything set forth in this Lease to the contrary, such increase
shall not be deemed to be a default hereunder.

E. Neither Landlord nor Tenant shall be liable (by way of subrogation or
otherwise) to the other party (or to any insurance company insuring the other
party) for any personal injury or loss or damage to any of the property of
Landlord or Tenant, as the case may be, with respect to their respective
property, the Building, the Property or the Premises or any addition or
improvements thereto, or any contents therein, to the extent covered by
insurance carried or required to be carried by a party hereto even though such
loss might have been occasioned by the negligence or willful acts or omissions
of the Landlord or Tenant or their respective employees, agents, contractors or
invitees. Since this mutual waiver will preclude the assignment of any such
claim by subrogation (or otherwise) to an insurance company (or any other
person), Landlord and Tenant each agree to give each insurance

 

--------------------------------------------------------------------------------



company which has issued, or on the future may issue, policies of insurance,
with respect to the items covered by this waiver, written notice of the terms of
this mutual waiver, and to have such insurance policies properly endorsed, if
necessary, to prevent the invalidation of any of the coverage provided by such
insurance policies by reason of such mutual waiver. For the purpose of the
foregoing waiver, the amount of any deductible applicable to any loss or damage
shall be deemed covered by, and recoverable by the insured under the insurance
policy to which such deductible relates. In the event that Tenant is permitted
to and self-insures any risk for which insurance is required to be carried under
this Lease, or if Tenant fails to carry any insurance required to be carried by
Tenant pursuant to this Lease, then all loss or damage to Tenant, its leasehold
interest, its business, its property, the Premises or any additions or
improvements thereto or contents thereof shall be deemed covered by and
recoverable by Tenant under valid and collectible policies of insurance.
Notwithstanding anything to the contrary herein, neither party shall be liable
to the other or any insurance company (by way of subrogation or otherwise)
insuring for any loss or damage to any property, or bodily injury or personal
injury or any resulting loss of income or losses from worker’s compensation laws
and benefits, even though such loss or damage might have been occasioned by the
negligence of such party, its agents or employees, or (in the case of Landlord)
Building Manager, if any such loss or damage was required to be covered by
insurance pursuant to this Lease.

16. Indemnity. To the extent not expressly prohibited by law, neither Landlord
nor Building Manager nor any of their respective officers, directors, employees,
members, managers, or agents shall be liable to Tenant, or to Tenant’s agents,
servants, employees, customers, licensees, or invitees for any injury to person
or damage to property caused by any act, omission, or neglect of Tenant, its
agents, servants, employees, customers, invitees, licensees or by any other
person entering the Building or upon the Property under the invitation of Tenant
or arising out of the use of the Property, Building or Premises by Tenant and
the conduct of its business or out of a default by Tenant in the performance of
its obligations hereunder. Tenant hereby indemnifies and holds Landlord and
Building Manager and their respective officers, directors, employees, members,
managers and agents (“Indemnitees”), harmless from all liability and claims for
any property damage, or bodily injury or death of, or personal injury to, a
person in or on the Premises, or at any other place, including the Property or
the Building and this indemnity shall be enforceable to the full extent whether
or not such liability and claims are the result of the sole, joint or concurrent
acts, negligent or intentional, or otherwise, of Tenant, or its employees,
agents, servants, customers, invitees or licensees. Nothing herein shall be
deemed to be a waiver or indemnification of Landlord or the Indemnitees for or
against their own acts or omissions. Notwithstanding the terms of this Lease to
the contrary, the terms of this Section shall survive the expiration or earlier
termination of this Lease.

17. Damages from Certain Causes. To the extent not expressly prohibited by law,
Landlord shall not be liable to Tenant or Tenant’s employees, contractors,
agents, invitees or customers, for any injury to person or damage to property
sustained by Tenant or any such party or any other person claiming through
Tenant resulting from any accident or occurrence in the Premises or any other
portion of the Building caused by the Premises or any other portion of the
Building becoming out of repair or by defect in or failure of equipment, pipes,
or wiring, or by broken glass, or by the backing up of drains, or by gas, water,
steam, electricity, or oil leaking, escaping or flowing into the Premises,
except to the extent caused by Landlord’s acts or omissions, nor shall Landlord
be liable to Tenant for any loss or damage that may be occasioned by or through
the acts or omissions of other tenants of the Building or of any other persons
whomsoever, including, but not limited to riot, strike, insurrection, war, court
order, requisition, order of any governmental body or authority, acts of God,
fire or theft.

18. Casualty Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Building shall be so damaged that substantial alteration
or reconstruction of the Building shall, in Landlord’s sole opinion, be required
(whether or not the Premises shall have been damaged by such casualty) or in the
event there is less than two (2) years of the Lease Term remaining or in the
event Landlord’s mortgagee should require that the insurance proceeds payable as
a result of a casualty be applied to the payment of the mortgage debt or in the
event of any material uninsured loss to the Building, Landlord may, at its
option, terminate this Lease by notifying Tenant in writing of such termination
within

 

--------------------------------------------------------------------------------



ninety (90) days after the date of such casualty. If Landlord does not thus
elect to terminate this Lease, Landlord shall commence and proceed with
reasonable diligence to restore the Building, and the improvements located
within the Premises, if any, for which Landlord had financial responsibility
pursuant to the Work Letter Agreement attached hereto as Exhibit D (except that
Landlord shall not be responsible for delays not within the control of Landlord)
to substantially the same condition in which it was immediately prior to the
happening of the casualty. Notwithstanding the foregoing, Landlord’s obligation
to restore the Building, and the improvements located within the Premises, if
any, for which Landlord had financial responsibility pursuant to the Work Letter
Agreement, shall not require Landlord to expend for such repair and restoration
work more than the insurance proceeds actually received by the Landlord as a
result of the casualty and Landlord’s obligation to restore shall be further
limited so that Landlord shall not be required to expend for the repair and
restoration of the improvements located within the Premises, if any, for which
Landlord had financial responsibility pursuant to the Work Letter Agreement,
more than the dollar amount of the Allowance, if any, described in the Work
Letter Agreement. When the repairs described in the preceding two sentences have
been completed by Landlord, Tenant shall complete the restoration of all
improvements, including furniture, fixtures and equipment, which are necessary
to permit Tenant’s reoccupancy of the Premises. Notwithstanding anything set
forth herein to the contrary, Tenant shall have a right to terminate this Lease
by thirty (30) days notice to Landlord if (a) any such casualty occurs during
the last two (2) years of the Term, (b) Landlord has elected not to terminate
this Lease as set forth above, but the repairs required herein are estimated to
take longer than nine (9) months to complete, or (c) the insurance proceeds
actually received by Landlord as a result of such casualty are insufficient to
pay for the repairs required herein and Landlord fails to provide funds for the
insufficient amount. Except as set forth above, all cost and expense of
reconstructing the Premises shall be borne by Tenant, and Tenant shall present
Landlord with evidence satisfactory to Landlord of Tenant’s ability to pay such
costs prior to Landlord’s commencement of repair and restoration of the
Premises. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from such damage
or the repair thereof, except that, Landlord shall allow Tenant a fair
diminution of Rent during the time and to the extent the Premises are unfit for
occupancy.

19. Condemnation. If the whole or any substantial part of the Premises or if the
Building or any portion thereof which would leave the remainder of the Building
unsuitable for use as an office building comparable to its use on the
Commencement Date, or if the land on which the Building is located or any
material portion thereof, shall be taken or condemned for any public or
quasi-public use under governmental law, ordinance or regulation, or by right of
eminent domain, or by private purchase in lieu thereof, then either party may,
at its option, terminate this Lease and the Rent shall be abated during the
unexpired portion of this Lease, effective when the physical taking of said
Premises or said portion of the Building or land shall occur. In the event this
Lease is not terminated, the rent for any portion of the Premises so taken or
condemned shall be abated during the unexpired term of this Lease effective when
the physical taking of said portion of the Premises shall occur. All
compensation awarded for any such taking or condemnation, or sale proceeds in
lieu thereof, shall be the property of Landlord, and Tenant shall have no claim
thereto, the same being hereby expressly waived by Tenant, except for any
portions of such award or proceeds which are specifically allocated by the
condemning or purchasing party for the taking of or damage to trade fixtures of
Tenant, which Tenant specifically reserves to itself.

20. Hazardous Substances.

A. Tenant hereby represents and covenants to Landlord the following: No toxic or
hazardous substances or wastes, pollutants or contaminants (including, without
limitation, asbestos, urea formaldehyde, the group of organic compounds known as
polychlorinated biphenyls, petroleum products including gasoline, fuel oil,
crude oil and various constituents of such products, radon, and any hazardous
substance as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. 9601-9657, as amended (“CERCLA”)
(collectively, “Environmental Pollutants”) other than customary office supplies
and cleaning supplies stored and handled within the Premises in accordance with
all applicable laws, will be generated, treated, stored, released or disposed
of, or otherwise placed, deposited in or located on the Property, and no
activity shall be taken on the Property, by Tenant, its agents, employees,
invitees or contractors, that would cause or contribute to (i) the Property or
any part thereof to become a generation, treatment, storage or disposal facility
within the

 

--------------------------------------------------------------------------------



meaning of or otherwise bring the Property within the ambit of the Resource
Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. 5901 et. seq., or any
similar state law or local ordinance, (ii) a release or threatened release of
toxic or hazardous wastes or substances, pollutants or contaminants, from the
Property or any part thereof within the meaning of, or otherwise result in
liability in connection with the Property within the ambit of CERCLA, or any
similar state law or local ordinance, or (iii) the discharge of pollutants or
effluents into any water source or system, the dredging or filling of any
waters, or the discharge into the air of any emissions, that would require a
permit under the Federal Water Pollution Control Act, 33 U.S.C. 1251 et. seq.,
or the Clean Air Act, 42 U.S.C. 7401 et. seq., or any similar state law or local
ordinance.

B. Tenant agrees to indemnify and hold Indemnitees (as defined in Section 16)
harmless from and against and to reimburse Indemnitees with respect to, any and
all claims, demands, causes of action, loss, damage, liabilities, costs and
expenses (including attorneys’ fees and court costs) of any and every kind or
character, known or unknown, fixed or contingent, asserted against or incurred
by Landlord at any time and from time-to-time by reason of or arising out of the
breach of any representation or covenant contained in Section 20.A above.

C. Tenant shall immediately notify Landlord in writing of any release or
threatened release of toxic or hazardous wastes or substances, pollutants or
contaminants of which Tenant has knowledge whether or not the release is in
quantities that would require under law the reporting of such release to a
governmental or regulatory agency.

D. Tenant shall also immediately notify Landlord in writing of, and shall
contemporaneously provide Landlord with a copy of:

 

(1)

Any written notice of release of hazardous wastes or substances, pollutants or
contaminants on the Property that is provided by Tenant or any subtenant or
other occupant of the Premises to a governmental or regulatory agency;

 

(2)

Any notice of a violation, or a potential or alleged violation, of any
Environmental Law (hereinafter defined) that is received by Tenant or any
subtenant or other occupant of the Premises from any governmental or regulatory
agency;

 

(3)

Any inquiry, investigation, enforcement, cleanup, removal, or other action that
is instituted or threatened by a governmental or regulatory agency against
Tenant or any subtenant or other occupant of the Premises and that relates to
the release or discharge of hazardous wastes or substances, pollutants or
contaminants on or from the Property;

 

(4)

Any claim that is instituted or threatened by any third-party against Tenant or
any subtenant or other occupant of the Premises and that relates to any release
or discharge of hazardous wastes or substances, pollutants or contaminants on or
from the Property; and

 

(5)

Any notice of the loss of any environmental operating permit by Tenant or any
subtenant or other occupant of the Premises.

E. As used herein “Environmental Laws” mean all present and future federal,
state and municipal laws, ordinances, rules and regulations applicable to
environmental and ecological conditions, and the rules and regulations of the
U.S. Environmental Protection Agency, and any other federal, state or municipal
agency, or governmental board or entity relating to environmental matters.

21. Americans with Disabilities Act. Tenant agrees to comply with all
requirements of the Americans with Disabilities Act (Public Law (July 26, 1990)
(“ADA”) applicable to the Premises and such other current acts or other
subsequent acts, (whether federal or state) addressing like issues as are
enacted or amended. Tenant agrees to indemnify and hold Landlord harmless from
any and all expenses, liabilities, costs or damages suffered by Landlord as a
result of additional obligations which may be imposed on the

 

--------------------------------------------------------------------------------



Building or the Property under of such acts by virtue of Tenant’s particular
operations and/or occupancy, including the alleged negligence of the Landlord.

22. Events of Default

A. The following events shall be deemed to be “Events of Default” under this
Lease:

 

(1)

Tenant shall fail to pay, within five (5) days of written notice by Landlord,
any Base Rent, Additional Rent or other amount payable by Tenant to Landlord
under this Lease (hereinafter sometimes referred to as a “Monetary Default”).

 

(2)

Any failure by Tenant (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, which failure is not cured within thirty
(30) days after delivery to Tenant of notice of the occurrence of such failure
provided, however, that if the term, condition, covenant or obligation to be
performed by Tenant is of such nature that the same cannot reasonably be
performed within such thirty-day period, such default shall be deemed to have
been cured if Tenant commences such performance within said thirty-day period
and thereafter diligently undertakes to complete the same, and in fact,
completes same within ninety (90) days after notice.

 

(3)

Any failure by Tenant to observe or perform any of the covenants with respect to
(a) assignment and subletting set forth in Section 13, (b) mechanic’s liens set
forth in Section 14, or (c) insurance set forth in Section 15.

 

(4)

Tenant or any Guarantor shall (a) become insolvent, (b) make a transfer in fraud
of creditors (c) make an assignment for the benefit of creditors, (d) admit in
writing its inability to pay its debts as they become due, (e) file a petition
under any section or chapter of the United States Bankruptcy Code, as amended,
pertaining to bankruptcy, or under any similar law or statute of the United
States or any State thereof, or Tenant or any Guarantor shall be adjudged
bankrupt or insolvent in proceedings filed against Tenant or any Guarantor
thereunder; or a petition or answer proposing the adjudication of Tenant or any
Guarantor as a bankrupt or its reorganization under any present or future
federal or state bankruptcy or similar law shall be filed in any court and such
petition or answer shall not be discharged or denied within sixty (60) days
after the filing thereof.

 

(5)

A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant or any Guarantor or of the Premises or of any of Tenant’s
property located thereon in any proceeding brought by Tenant or any Guarantor,
or any such receiver or trustee shall be appointed in any proceeding brought
against Tenant or any Guarantor and shall not be discharged within sixty (60)
days after such appointment or Tenant or such Guarantor shall consent to or
acquiesce in such appointment.

 

(6)

The leasehold estate hereunder shall be taken on execution or other process of
law in any action against Tenant.

 

(7)

The liquidation, termination, dissolution, forfeiture of right to do business or
death of Tenant or any Guarantor.

 

--------------------------------------------------------------------------------



23. Remedies.

A. Upon the occurrence of any Event of Default, Landlord shall have the
following rights and remedies, in addition to those allowed by law or equity,
any one or more of which may be exercised without further notice to or demand
upon Tenant and which may be pursued successively or cumulatively as Landlord
may elect:

 

(1)

Landlord may re-enter the Premises and cure any default of Tenant, in which
event Tenant shall, upon demand, reimburse Landlord as Additional Rent for any
cost and expenses which Landlord may incur to cure such default; and Landlord
shall not be liable to Tenant for any loss or damage which Tenant may sustain by
reason of Landlord’s action, regardless of whether caused by Landlord’s
negligence or otherwise.

 

(2)

Landlord may terminate this Lease by giving to Tenant notice of Landlord’s
election to do so, in which event the Term shall end, and all right, title and
interest of Tenant hereunder shall expire, on the date stated in such notice;

 

(3)

Landlord may terminate the right of Tenant to possession of the Premises without
terminating this Lease by giving notice to Tenant that Tenant’s right to
possession shall end on the date stated in such notice, whereupon the right of
Tenant to possession of the Premises or any part thereof shall cease on the date
stated in such notice; and

 

(4)

Landlord may enforce the provisions of this Lease and may enforce and protect
the rights of Landlord hereunder by a suit or suits in equity or at law for the
specific performance of any covenant or agreement contained herein, or for the
enforcement of any other appropriate legal or equitable remedy, including
recovery of all moneys due or to become due from Tenant under any of the
provisions of this Lease.

Landlord shall not be required to serve Tenant with any notices or demands as a
prerequisite to its exercise of any of its rights or remedies under this Lease,
other than those notices and demands specifically required under this Lease.

B. If Landlord exercises either of the remedies provided in Sections 23.A.(2) or
23.A.(3), Tenant shall surrender possession and vacate the Premises and
immediately deliver possession thereof to Landlord, and Landlord may re-enter
and take complete and peaceful possession of the Premises, with process of law,
full and complete license to do so being hereby granted to Landlord, and
Landlord may remove all occupants and property therefrom, using such force as
may be necessary to the extent allowed by law, without being deemed guilty in
any manner of trespass, eviction or forcible entry and detainer and without
relinquishing Landlord’s right to Rent or any other right given to Landlord
hereunder or by operation of law.

C. If Landlord terminates the right of Tenant to possession of the Premises
without terminating this Lease, Landlord shall have the right to immediate
recovery of all amounts then due hereunder. Such termination of possession shall
not release Tenant, in whole or in part, from Tenant’s obligation to pay Rent
hereunder for the full Term, and Landlord shall have the right, from time to
time, to recover from Tenant, and Tenant shall remain liable for, all Base Rent,
Additional Rent and any other sums accruing as they become due under this Lease
during the period from the date of such notice of termination of possession to
the stated end of the Term. In any such case, Landlord may relet the Premises or
any part thereof for the account of Tenant for such rent, for such time (which
may be for a term extending beyond the Term) and upon such terms as Landlord
shall determine and may collect the rents from such reletting. Landlord shall
not be required to accept any tenant offered by Tenant or to observe any
instructions given by Tenant relative to such reletting. Also, in any such case,
Landlord may make repairs, alterations and additions in or to the Premises and
redecorate the same to the extent deemed by Landlord necessary or desirable and
in connection therewith change the locks to the Premises, and Tenant upon demand
shall pay the reasonable cost of all of the foregoing together with Landlord’s
reasonable expenses of reletting. The rents from any such reletting shall be
applied

 

--------------------------------------------------------------------------------



first to the payment of the expenses of reentry, redecoration, repair and
alterations and the expenses of reletting and second to the payment of Rent
herein provided to be paid by Tenant. Any excess or residue shall operate only
as an offsetting credit against the amount of Rent due and owing as the same
thereafter becomes due and payable hereunder, and the use of such offsetting
credit to reduce the amount of Rent due Landlord, if any, shall not be deemed to
give Tenant any right, title or interest in or to such excess or residue and any
such excess or residue shall belong to Landlord solely, and in no event shall
Tenant be entitled to a credit on its indebtedness to Landlord in excess of the
aggregate sum (including Base Rent and Additional Rent) which would have been
paid by Tenant for the period for which the credit to Tenant is being
determined, had no Event of Default occurred. No such reentry or repossession,
repairs, alterations and additions, or reletting shall be construed as an
eviction or ouster of Tenant or as an election on Landlord’s part to terminate
this Lease, unless a written notice of such intention is given to Tenant, or
shall operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, and Landlord, at any time and from time to time, may sue
and recover judgment for any deficiencies remaining after the application of the
proceeds of any such reletting.

D. If this Lease is terminated by Landlord pursuant to Section 23.A.(2),
Landlord shall be entitled to recover from Tenant all Rent accrued and unpaid
for the period up to and including such termination date, as well as all other
additional sums payable by Tenant, or for which Tenant is liable or for which
Tenant has agreed to indemnify Landlord under any of the provisions of this
Lease, which may be then owing and unpaid, and all costs and expenses, including
without limitation court costs and attorneys’ fees incurred by Landlord in the
enforcement of its rights and remedies hereunder, and, in addition, Landlord
shall be entitled to recover as damages for loss of the bargain and not as a
penalty (i) the unamortized portion of any concessions offered by Landlord to
Tenant in connection with this Lease, including without limitation Landlord’s
contribution to the cost of tenant improvements and alterations, if any,
installed by either Landlord or Tenant pursuant to this Lease or any work letter
in connection with this Lease, (ii) the aggregate sum which at the time of such
termination represents the excess, if any, of the present value of the aggregate
rents which would have been payable after the termination date had this Lease
not been terminated, including, without limitation, Base Rent at the annual rate
or respective annual rates for the remainder of the Term provided for in this
Lease over the then present value of the then aggregate fair rent value of the
Premises for the balance of the Term, such present worth to be computed in each
case on the basis of a ten percent (10%) per annum discount from the respective
dates upon which such Rents would have been payable hereunder had this Lease not
been terminated, and (iii) any damages in addition thereto, including without
limitation reasonable attorneys’ fees and court costs, which Landlord sustains
as a result of the breach of any of the covenants of this Lease other than for
the payment of Rent.

E. Landlord shall use commercially reasonable efforts to mitigate any damages
resulting from an Event of Default by Tenant under this Lease. Landlord’s
obligation to mitigate damages after an Event of Default by Tenant under this
Lease shall be satisfied in full if Landlord undertakes to lease the Premises to
another tenant (a ”Substitute Tenant”) in accordance with the following
criteria:

 

(1)

Landlord shall have no obligations to solicit or entertain negotiations with any
other prospective tenants for the Premises until Landlord obtains full and
complete possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant;

 

(2)

Landlord shall not be obligated to lease or show the Premises, on a priority
basis, offer the Premises to a prospective tenant when other premises in the
Building suitable for that prospective tenant’s use are (or soon will be)
available;

 

(3)

Landlord shall not be obligated to lease the Premises to a Substitute Tenant for
a Base Rent less than the current fair market Base Rent then prevailing for
similar uses in comparable buildings in the same market area as the Building,
nor shall Landlord be obligated to enter into a new lease under other terms and
conditions that are unacceptable

 

--------------------------------------------------------------------------------



to Landlord under Landlord’s then current leasing policies for comparable space
in the Building;

 

(4)

Landlord shall not be obligated to enter into a lease with a Substitute Tenant
whose use would:

 

(i)

violate any restriction, covenant, or requirement contained in the lease of
another tenant of the Building;

 

(ii)

adversely affect the reputation of the Building; or

 

(iii)

be incompatible with the operation of the Building as an office building;

 

(5)

Landlord shall not be obligated to enter into a lease with any proposed
Substitute Tenant which does not have, in Landlord’s reasonable opinion,
sufficient financial resources to operate the Premises in a first class manner;
and

 

(6)

Landlord shall not be required to expend any amount of money to alter, remodel,
or otherwise make the Premises suitable for use by a proposed Substitute Tenant
unless:

 

(i)

Tenant pays any such sum to Landlord in advance of Landlord’s execution of a
lease with such tenant (which payment shall not be in lieu of any damages or
other sums to which Landlord may be entitled as a result of Tenant’s default
under this Lease); or

 

(ii)

Landlord, in Landlord’s reasonable discretion, determines that any such
expenditure is financially justified in connection with entering into any such
substitute lease.

F. All property of Tenant removed from the Premises by Landlord pursuant to any
provision of this Lease or applicable law may be handled, removed or stored by
Landlord at the cost and expense of Tenant, and Landlord shall not be
responsible in any event for the value, preservation or safekeeping thereof.
Tenant shall pay Landlord for all expenses incurred by Landlord with respect to
such removal and storage so long as the same is in Landlord’s possession or
under Landlord’s control. All such property not removed from the Premises or
retaken from storage by Tenant within thirty (30) days after the end of the Term
or the termination of Tenant’s right to possession of the Premises, however
terminated, at Landlord’s option, shall be conclusively deemed to have been
conveyed by Tenant to Landlord as by bill of sale without further payment or
credit by Landlord to Tenant.

G. Tenant hereby grants to Landlord a first lien upon the interest of Tenant
under this Lease to secure the payment of moneys due under this Lease, which
lien may be enforced in equity, and Landlord shall be entitled as a matter of
right to have a receiver appointed to take possession of the Premises and relet
the same under order of court.

H. If Tenant is adjudged bankrupt, or a trustee in bankruptcy is appointed for
Tenant, Landlord and Tenant, to the extent permitted by law, agree to request
that the trustee in bankruptcy determine within sixty (60) days thereafter
whether to assume or to reject this Lease.

I. The receipt by Landlord of less than the full rent due shall not be construed
to be other than a payment on account of rent then due, nor shall any statement
on Tenant’s check or any letter accompanying Tenant’s check be deemed an accord
and satisfaction, and Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance of the rent due or to pursue any other
remedies provided in this lease. The acceptance by Landlord of rent hereunder
shall not be construed to be a waiver of any breach by Tenant of any term,
covenant or condition of this Lease. No act or omission by Landlord or its
employees or agents during the term of

 

--------------------------------------------------------------------------------



this Lease shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such a surrender shall be valid unless in writing and signed
by Landlord.

J. In the event of any litigation between Tenant and Landlord to enforce any
provision of this Lease or any right of either party hereto, the unsuccessful
party to such litigation shall pay to the successful party all costs and
expenses, including reasonable attorney’s fees, incurred therein. Furthermore,
if Landlord, without fault, is made a party to any litigation instituted by or
against Tenant, Tenant shall indemnify Landlord against, and protect, defend,
and save it harmless from, all costs and expenses, including reasonable
attorney’s fees, incurred by it in connection therewith. If Tenant, without
fault, is made party to any litigation instituted by or against Landlord,
Landlord shall indemnify Tenant against, and protect, defend, and save it
harmless from, all costs and expenses, including reasonable attorney’s fees,
incurred by it in connection therewith.

24. No Waiver. Failure of Landlord to declare any default immediately upon its
occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against Landlord, but Landlord shall have the right to declare the
default at any time and take such action as is lawful or authorized under this
Lease. Failure by Landlord to enforce its rights with respect to any one default
shall not constitute a waiver of its rights with respect to any subsequent
default.

25. Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy
the Premises, subject to the other terms hereof, provided that Tenant pays the
Rent and other sums herein recited to be paid by Tenant and timely performs all
of Tenant’s covenants and agreements herein contained. This covenant and any and
all other covenants of Landlord shall be binding upon Landlord and its
successors only with respect to breaches occurring during its or their
respective periods of ownership of the Landlord’s interest hereunder.

26. Substitution. Intentionally Omitted.

27. Holding Over. In the event of holding over by Tenant after expiration or
other termination of this Lease or in the event Tenant continues to occupy the
Premises after the termination of Tenant’s right of possession pursuant to
Section 23.A(3) hereof, occupancy of the Premises subsequent to such termination
or expiration shall be that of a tenancy at sufferance and in no event for
month-to-month or year-to-year. Tenant shall, throughout the entire holdover
period, be subject to all the terms and provisions of this Lease and shall pay
for its use and occupancy an amount (on a per month basis without reduction for
any partial months during any such holdover) equal to one hundred fifty percent
(150%) of the Base Rent which would have been applicable had the Lease Term
continued through the period of such holding over by Tenant. No holding over by
Tenant or payments of money by Tenant to Landlord after the expiration of the
Lease Term shall be construed to extend the Lease Term or prevent Landlord from
recovery of immediate possession of the Premises by summary proceedings or
otherwise unless Landlord has sent written notice to Tenant that Landlord has
elected to extend the Lease Term.

28. Subordination to Mortgage/Estoppel Certificate.          Tenant accepts this
Lease subject and subordinate to any mortgage, deed of trust or other lien
presently existing or hereafter arising upon the Premises, or upon the Building
and/or the Property and to any renewals, modifications, refinancings and
extensions thereof, but Tenant agrees that any such mortgagee shall have the
right at any time to subordinate such mortgage, deed of trust or other lien to
this Lease on such terms and subject to such conditions as such mortgagee may
deem appropriate in its discretion. The provisions of the foregoing sentence
shall be self-operative and no further instrument of subordination shall be
required. However, Landlord is hereby irrevocably vested with full power and
authority to subordinate this Lease to any mortgage, deed of trust or other lien
now existing or hereafter placed upon the Premises, or the Building and/or the
Property and Tenant agrees within ten (10) days after demand to execute such
further instruments subordinating this Lease or attorning to the holder of any
such liens as Landlord may request. Tenant agrees that it will from time-to-time
upon request by Landlord execute and deliver to such persons as Landlord shall
request a statement in recordable form certifying that this Lease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in

 

--------------------------------------------------------------------------------



full force and effect as so modified), stating the dates to which rent and other
charges payable under this Lease have been paid, stating that Landlord is not in
default hereunder (or if Tenant alleges a default stating the nature of such
alleged default) and further stating such other matters as Landlord shall
reasonably require. Tenant agrees periodically to furnish within ten (10) days
after so requested by Landlord, ground lessor or the holder of any deed of
trust, mortgage or security agreement covering the Building, the Property, or
any interest of Landlord therein, a certificate signed by Tenant certifying
(a) that this Lease is in full force and effect and unmodified (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), (b) as to the Commencement Date and the date through
which Base Rent and Tenant’s Additional Rent have been paid, (c) that Tenant has
accepted possession of the Premises and that any improvements required by the
terms of this Lease to be made by Landlord have been completed to the
satisfaction of Tenant, (d) that except as stated in the certificate no rent has
been paid more than thirty (30) days in advance of its due date, (e) that the
address for notices to be sent to Tenant is as set forth in this Lease (or has
been changed by notice duly given and is as set forth in the certificate),
(f) that except as stated in the certificate, Tenant, as of the date of such
certificate, has no charge, lien, or claim of offset against rent due or to
become due, (g) that except as stated in the certificate, Landlord is not then
in default under this Lease, (h) as to the amount of the Approximate Rentable
Area of the Premises then occupied by Tenant, (i) that there are no renewal or
extension options, purchase options, rights of first refusal or the like in
favor of Tenant except as set forth in this Lease, (j) the amount and nature of
accounts payable to Landlord under terms of this Lease, and (k)  as to such
other matters as may be requested by Landlord or ground lessor or the holder of
any such deed of trust, mortgage or security agreement. Any such certificate may
be relied upon by any ground lessor, prospective purchaser, secured party,
mortgagee or any beneficiary under any mortgage, deed of trust on the Building
or the Property or any part thereof or interest of Landlord therein.
Notwithstanding the foregoing, Landlord hereby understands and agrees that
Tenant’s obligations to subordinate as set forth herein is expressly conditioned
upon the delivery of a reasonable nondisturbance agreement to Tenant from any
such current or future mortgagee.

29. Notice. Any notice required or permitted to be given under this Lease or by
law shall be deemed to have been given if it is written and delivered in person
or mailed by Registered or Certified mail, postage prepaid, or sent by a
nationally recognized overnight delivery service to the party who is to receive
such notice at the address specified in Section 1.Y. of this Lease. When so
mailed, the notice shall be deemed to have been given two (2) business days
after the date it was mailed. When sent by overnight delivery service, the
notice shall be deemed to have been given on the next business day after deposit
with such overnight delivery service. The address specified in Section 1.Y. of
this Lease may be changed from time to time by giving written notice thereof to
the other party.

30.

INTENTIONALLY OMITTED.

31. Surrender of Premises. Upon the termination, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant will at once surrender possession and vacate
the Premises, together with all Leasehold Improvements (except those Leasehold
Improvements Tenant is required to remove pursuant to Section 8 hereof), to
Landlord in good condition and repair, ordinary wear and tear excepted;
conditions existing because of Tenant’s failure to perform maintenance, repairs
or replacements as required of Tenant under this Lease shall not be deemed
“reasonable wear and tear.” Tenant shall surrender to Landlord all keys to the
Premises and make known to Landlord the explanation of all combination locks,
which Tenant is permitted to leave on the Premises. Subject to the Landlord’s
rights under Section 23 hereof, if Tenant fails to remove any of Tenant’s
Property within five (5) day after the termination of this Lease, or Tenant’s
right to possession hereunder, Landlord, at Tenant’s sole cost and expenses,
shall be entitled to remove and/or store such Tenant’s Property and Landlord
shall be in no event be responsible for the value, preservation or safekeeping
thereof. Tenant shall pay Landlord, upon demand, any and all reasonable expenses
caused by such removal and all storage charges against such property so long as
the same shall be in possession of Landlord or under the control of Landlord. In
addition, if Tenant fails to remove any Tenant’s Property from the Premises or
storage, as the case may be, within ten (10) days after written notice from
Landlord, Landlord, at its option, may deem all or any part of such Tenant’s
Property to have been abandoned by Tenant and title thereof shall immediately
pass to Landlord under this Lease as by a bill of sale.

 

--------------------------------------------------------------------------------



32. Rights Reserved to Landlord. Landlord reserves the following rights,
exercisable without notice, except as provided herein, and without liability to
Tenant for damage or injury to property, person or business and without
affecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of rent or affecting any of Tenant’s
obligations under this Lease: (1) upon thirty (30) days prior notice to change
the name or street address of the Building; (2) to install and maintain signs on
the exterior and interior of the Building; (3) to designate and approve window
coverings to present a uniform exterior appearance; (4) to make any decorations,
alterations, additions, improvements to the Building or Property, or any part
thereof (including, with prior notice, the Premises) which Landlord shall
desire, or deem necessary for the safety, protection, preservation or
improvement of the Building or Property, or as Landlord may be required to do by
law; (5) to have access to the Premises at reasonable hours to perform its
duties and obligations and to exercise its rights under this Lease; (6) to
retain at all times and to use in appropriate instances, pass keys to all locks
within and to the Premises; (7) to approve the weight, size, or location of
heavy equipment, or articles within the Premises; (8) to close or restrict
access to the Building at all times other than Normal Business Hours subject to
Tenant’s right to admittance at all times under such regulations as Landlord may
prescribe from time to time, or to close (temporarily or permanently) any of the
entrances to the Building;; provided Landlord shall have the right to restrict
or prohibit access to the Building or the Premises at any time Landlord
determines it is necessary to do so to minimize the risk of injuries or death to
persons or damage to property (9) to change the arrangement and/or location of
entrances of passageways, doors and doorways, corridors, elevators, stairs,
toilets and public parts of the Building or Property; (10) to regulate access to
telephone, electrical and other utility closets in the Building and to require
use of designated contractors for any work involving access to the same; and
(11) to grant to anyone the exclusive right to conduct any business or
undertaking in the Building provided Landlord’s exercise of its rights under
this clause 12, shall not be deemed to prohibit Tenant from the operation of its
business in the Premises and shall not constitute a constructive eviction.
Notwithstanding the foregoing, Landlord hereby agrees to exercise its rights in
this Section 32 in a manner that shall not unreasonably interfere with Tenant’s
access to, or use and enjoyment of, the Premises.

33. Miscellaneous.

A. If any term or provision of this Lease, or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.

B. Tenant agrees not to record this Lease or any short form or memorandum
hereof.

C. This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the state in
which the Building is located.

D. Events of “Force Majeure” shall include strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the control of Landlord or
Tenant, as the case may be. Whenever a period of time is herein prescribed for
the taking of any action by Landlord or Tenant (other than the payment of Rent
and all other such sums of money as shall become due hereunder), such party
shall not be liable or responsible for, there shall be excluded from the
computation of such period of time, any delays due to events of Force Majeure.

E. Except as expressly otherwise herein provided, time is of the essence of this
Lease.

F. Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations hereunder and in the Building and Property
referred to herein, and in such event and upon such transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to such successor in interest of Landlord for the performance of such
obligations.

G.       Tenant hereby represents to Landlord that it has dealt directly with
and only with the Broker as a broker in connection with this Lease. Landlord and
Tenant hereby indemnify and hold each other

 

--------------------------------------------------------------------------------



harmless against any loss, claim, expense or liability with respect to any
commissions or brokerage fees claimed on account of the execution and/or renewal
of this Lease due to any action of the indemnifying party. Landlord and Tenant
each warrant to the other that it has not dealt with any broker or agent in
connection with the negotiation or execution of this Lease except Landlord’s
Broker (Price Edwards and Grubb & Ellis/Levy Beffort). Tenant and Landlord shall
each indemnify the other against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any broker or agent
claiming the same by, through, or under the indemnifying party. Commissions
payable to Tenant’s Broker shall be paid by Landlord only if a written
commission agreement has been executed by and between Landlord and such broker.
Landlord shall be responsible for payment of all commissions to Landlord’s
Broker.

H. If there is more than one Tenant, or if the Tenant as such is comprised of
more than one person or entity, the obligations hereunder imposed upon Tenant
shall be joint and several obligations of all such parties. All notices,
payments, and agreements given or made by, with or to any one of such persons or
entities shall be deemed to have been given or made by, with or to all of them.

I. The individual signing this Lease on behalf of Tenant represents (1) that
such individual is duly authorized to execute or attest and deliver this Lease
on behalf of Tenant in accordance with the organizational documents of Tenant;
(2) that this Lease is binding upon Tenant; (3) that Tenant is duly organized
and legally existing in the state of its organization, and is qualified to do
business in the state in which the Premises is located.

J. Tenant acknowledges that the financial capability of Tenant to perform its
obligations hereunder is material to Landlord and that Landlord would not enter
into this Lease but for its belief, based on its review of Tenant’s financial
statements, that Tenant is capable of performing such financial obligations.
Tenant hereby represents, warrants and certifies to Landlord that its financial
statements previously furnished to Landlord were at the time given true and
correct in all material respects and that there have been no material subsequent
changes thereto as of the date of this Lease.

K. Notwithstanding anything to the contrary contained in this Lease, the
expiration of the Lease Term, whether by lapse of time or otherwise, shall not
relieve Tenant from Tenant’s obligations accruing prior to the expiration of the
Lease Term, and such obligations shall survive any such expiration or other
termination of the Lease Term.

L. Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only, and the delivery hereof does not constitute an offer to Tenant or an
option. This Lease shall not be effective until an original of this Lease
executed by both Landlord and Tenant and an original Guaranty, if applicable,
executed by each Guarantor is delivered to and accepted by Landlord, and this
Lease has been approved by Landlord’s mortgagee, if required.

M. Landlord and Tenant understand, agree and acknowledge that (i) this Lease has
been freely negotiated by both parties; and (ii) in any controversy, dispute or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be not inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.

N. The headings and titles to the paragraphs of this Lease are for convenience
only and shall have no affect upon the construction or interpretation of any
part hereof.

O. Receipt by Landlord of Tenant’s keys to the Premises shall not constitute an
acceptance of surrender of the Premises.

 

--------------------------------------------------------------------------------



34. Entire Agreement. This Lease, including the following Exhibits:

Exhibit A - Outline and Location of Premises

Exhibit B – Rules and Regulations

Exhibit C - Payment of Basic Costs

Exhibit D - Work Letter

Exhibit E - Additional Provisions

Exhibit F – Commencement Letter (Sample)

 

constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents. Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. All understandings and
agreements heretofore had between the parties are merged in this Lease which
alone fully and completely expresses the agreement of the parties, neither party
relying upon any statement or representation not embodied in this Lease. This
Lease may be modified only be a written agreement signed by Landlord and Tenant.
Landlord and Tenant expressly agree that there are and shall be no implied
warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, all of which
are hereby waived by Tenant, and that there are no warranties which extend
beyond those expressly set forth in this Lease.

35. LIMITATION OF LIABILITY

A.  EXCEPT TO THE EXTENT SPECIFICALLY ADDRESSED HEREIN, TENANT SHALL NOT HAVE
THE RIGHT TO AN ABATEMENT OF RENT OR TO TERMINATE THIS LEASE AS A RESULT OF
LANDLORD’S DEFAULT AS TO ANY COVENANT OR AGREEMENT CONTAINED IN THIS LEASE OR AS
A RESULT OF THE BREACH OF ANY PROMISE OR INDUCEMENT IN CONNECTION HEREWITH,
WHETHER IN THIS LEASE OR ELSEWHERE AND TENANT HEREBY WAIVES SUCH REMEDIES OF
ABATEMENT OF RENT AND TERMINATION. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, THE LIABILITY OF LANDLORD TO TENANT FOR ANY DEFAULT BY
LANDLORD UNDER THIS LEASE SHALL BE LIMITED TO THE INTEREST OF LANDLORD IN THE
BUILDING AND THE PROPERTY AND TENANT AGREES TO LOOK SOLELY TO LANDLORD’S
INTEREST IN THE BUILDING AND THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT
AGAINST THE LANDLORD, IT BEING INTENDED THAT LANDLORD SHALL NOT BE PERSONALLY
LIABLE FOR ANY JUDGMENT OR DEFICIENCY. TENANT HEREBY COVENANTS THAT, PRIOR TO
THE FILING OF ANY SUIT FOR DIRECT AND PROXIMATE DAMAGES, IT SHALL GIVE LANDLORD
AND ALL MORTGAGEES WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES OR DEED OF TRUST
LIENS ON THE PROPERTY, BUILDING OR PREMISES (“LANDLORD MORTGAGEES”) NOTICE AND
THIRTY (30) DAYS TO CURE ANY ALLEGED DEFAULT BY LANDLORD.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.

 

 

LANDLORD: Oklahoma Tower Realty Investors L.L.C., an Oklahoma limited liability
company

 

 

 

 

 

By: OKT Manager, Inc., an Oklahoma corporation, as Manager

 

 

 

 

 

 

 

By:

/s/ Mark L. Beffort

 

Name:

Mark L. Beffort

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

TENANT: Quest Resources Corporation, an Oklahoma corporation

 

 

 

 

 

 

 

By:

/s/ Jerry Cash

 

Name:

Jerry Cash

 

Title:

Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------



EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

This Exhibit is attached to and made a part of the Lease dated May 2nd, 2007 by
and between Oklahoma Tower Realty Investors, L.L.C., an Oklahoma limited
liability company (“Landlord”) and Quest Resources Corporation., an Oklahoma
corporation (“Tenant”) for space in the Building located at 210 Park Avenue,
Oklahoma City, Oklahoma.

[GRAPHIC OMITTED]

 

 

--------------------------------------------------------------------------------



EXHIBIT B

RULES AND REGULATIONS

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage associated therewith (if any), the
Property and the appurtenances thereto:

1.

Sidewalks, entrances, passageways, courts, corridors, vestibules, halls,
elevators and stairways in and about the Building shall not be obstructed nor
shall objects be placed against glass partitions, doors or windows which would
be unsightly from the Building’s corridors from the exterior of the Building.

2.

Plumbing, fixtures and appliances shall be used for only the purpose for which
they were designed and no foreign substance of any kind whatsoever shall be
thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant or its agents, employees or invitees, shall be paid for by
Tenant and Landlord shall not in any case be responsible therefor.

3.

Any sign, lettering, picture, notice, advertisement installed within the
Premises which is visible from the public corridors within the Building shall be
installed in such manner, and be of such character and style, as Landlord shall
approve, in writing in its reasonable discretion. No sign, lettering, picture,
notice or advertisement shall be placed on any outside window or door or in a
position to be visible from outside the Building. No nails, hooks or screws
(except for customary artwork or wall hangings) shall be driven or inserted into
any part of the Premises or Building except by Building maintenance personnel,
nor shall any part of the Building be defaced or damaged by Tenant.

4.

Tenant shall not place any additional lock or locks on any door in the Premises
or Building without Landlord’s prior written consent. A reasonable number of
keys to the locks on the doors in the Premises shall be furnished by Landlord to
Tenant at the cost of Tenant, and Tenant shall not have any duplicate keys made.
All keys and passes shall be returned to Landlord at the expiration or earlier
termination of this Lease.

5.

Tenant shall refer all contractors, contractors representatives and installation
technicians for Landlord for Landlord’s supervision, approval and control before
the performance of any contractual services. This provision shall apply to all
work performed in the Building including, but not limited to installation of
telephones, telegraph equipment, electrical devices and attachments, doors,
entranceways, and any and all installations of every nature affecting floors,
walls, woodwork, window trim, ceilings, equipment and any other physical portion
of the Building. Tenant shall not waste electricity, water or air conditioning.
All controls shall be adjusted only by Building personnel.

6.

Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of any merchandise or materials which require the use of
elevators, stairways, lobby areas, or loading dock areas, shall be restricted to
hours designated by Landlord. Tenant must seek Landlord’s prior approval by
providing in writing a detailed listing of such activity. If approved by
Landlord, such activity shall be under the supervision of Landlord and performed
in the manner stated by Landlord. Landlord may prohibit any article, equipment
or any other item from being brought into the Building. Tenant is to assume all
risk for damage to articles moved and injury to persons resulting from such
activity. If any equipment, property and/or personnel of Landlord or of any
other tenant is damaged or injured as a result of or in connection with such
activity, Tenant shall be solely liable for any and all damage or loss resulting
therefrom.

7.

All corridor doors, when not in use, shall remain closed. Tenant shall cause all
doors to the Premises to be closed and securely locked before leaving the
Building at the end of the day.

8.

Tenant shall keep all electrical and mechanical apparatus owned by Tenant free
of vibration, noise and airwaves which may be transmitted beyond the Premises.

 

--------------------------------------------------------------------------------



9.

Canvassing, soliciting and peddling in or about the Building or Property is
prohibited. Tenant shall cooperate and use its best efforts to prevent the same.

10.

Tenant shall not use the Premises in any manner which would overload the
standard heating, ventilating or air conditioning systems of the Building.

11.

Tenant shall not utilize any equipment or apparatus in such manner as to create
any magnetic fields or waves which adversely affect or interfere with the
operation of any systems or equipment in the Building or Property.

12.

Bicycles and other vehicles are not permitted inside or on the walkways outside
the Building, except in those areas specifically designated by Landlord for such
purposes.

13.

Tenant shall not operate or permit to be operated on the Premises any coin or
token operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusements devices and machines for sale
of beverages, foods, candy, cigarettes or other goods), except for those vending
machines or similar devices which are for the sole and exclusive use of Tenant’s
employees, and then only if such operation does not violate the lease of any
other tenant in the Building.

14.

Tenant shall utilize the termite and pest extermination service designated by
Landlord to control termites and pests in the Premises. Except as included in
Basic Costs, Tenant shall bear the cost and expense of such extermination
services.

15.

Tenant shall not open or permit to be opened any window in the Premises. This
provision shall not be construed as limiting access of Tenant to any balcony
adjoining the Premises.

16.

To the extent permitted by law, Tenant shall not permit picketing or other union
activity involving its employees or agents in the Building or on the Property,
except in those locations and subject to time and other constraints as to which
Landlord may give its prior written consent, which consent may be withheld in
Landlord’ sole discretion.

17.

Tenant shall comply with all applicable laws, ordinances, governmental orders or
regulations and applicable orders or directions from any public office or body
having jurisdiction, with respect to the Premises, the Building, the Property
and their respective use or occupancy thereof. Tenant shall not make or permit
any use of the Premises, the Building or the Property, respectively, which is
directly or indirectly forbidden by law, ordinance, governmental regulation or
order, or direction of applicable public authority, or which may be dangerous to
person or property.

18.

Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises, the Building or the Property; without limiting the foregoing, Tenant
shall not use or permit the Premises or any portion thereof to be used for
lodging, sleeping or for any illegal purpose.

19.

All deliveries to or from the Premises shall be made only at times, in the areas
and through the entrances and exits designated for such purposes by Landlord.
Tenant shall not permit the process of receiving deliveries to or from the
Premises outside of said areas or in a manner which may interfere with the use
by any other tenant of its premises or any common areas, any pedestrian use of
such area, or any use which is inconsistent with good business practice.

20.

Tenant shall carry out Tenant’s permitted repair, maintenance, alterations, and
improvements in the Premises only during times agreed to in advance by Landlord
and in a manner which will not interfere with the rights of other tenants in the
Building.

 

--------------------------------------------------------------------------------



21.

Landlord may from time to time adopt appropriate systems and procedures for the
security or safety of the Building, its occupants, entry and use, or its
contents. Tenant, Tenant’s agents, employees, contractors, guests and invitees
shall comply with Landlord’s reasonable requirements thereto.

22.

Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord’s opinion may tend to impair the
reputation of the Building or its desirability for Landlord or its other
tenants. Upon written notice from Landlord, Tenant will refrain from and/or
discontinue such publicity immediately.

23.

Neither Tenant nor any of its employees, agents, contractors, invitees or
customers shall smoke in any area designated by Landlord (whether through the
posting of a “no smoking” sign or otherwise) as a “no smoking” area. In no event
shall Tenant or any of its employees, agents, contractors, invitees or customers
smoke in the hallways or bathrooms of the Building. Landlord reserves the right
to designate, from time to time, additional areas of the Building and the
Property as “no smoking “ areas and to designate the entire Building and the
Property as a “no smoking” area.

 

--------------------------------------------------------------------------------



EXHIBIT C

PAYMENT OF BASIC COSTS

This Exhibit is attached to and made a part of the Lease dated May 2nd, 2007 by
and between Oklahoma Tower Realty Investors, L.L.C., an Oklahoma limited
liability company (“Landlord”) and Quest Resources Corporation, an Oklahoma
corporation (“Tenant”) for space in the Building located at 210 Park Avenue,
Oklahoma City, Oklahoma.

A. During each calendar year, or portion thereof, falling within the Lease Term,
Tenant shall pay to Landlord as Additional Rent hereunder Tenant’s Pro Rata
Share of the amount by which (a) Basic Costs (as defined below) for the
applicable calendar year exceeds Basic Costs for the calendar year 2007 (the
“Base Year”). In no event shall the amount required to be paid by Tenant with
respect to Basic Costs for any calendar year during the Lease Term be less than
zero. Prior to January 1 of each calendar year during the Lease Term, or as soon
thereafter as practical, Landlord shall make a good faith estimate of Basic
Costs for the applicable full or partial calendar year and Tenant’s Pro Rata
Share thereof. On or before the first day of each month during such calendar
year, Tenant shall pay Landlord, as Additional Rent, a monthly installment equal
to one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate of the amount
by which Basic Costs for such calendar year will exceed Basic Costs for the Base
Year. Landlord shall have the right from time to time during any such calendar
year to revise the estimate of Basic Costs for such year and provide Tenant with
a revised statements therefor (provided, however, Landlord agrees that Landlord
shall not issue a revised statement more than twice in any calendar year), and
thereafter the amount Tenant shall pay each month shall be based upon such
revised estimate. If Landlord does not provide Tenant with an estimate of the
Basic Costs by January 1 of any calendar year, Tenant shall continue to pay a
monthly installment based on the previous year’s estimate until such time as
Landlord provides Tenant with an estimate of Basic Costs for the current year.
Upon receipt of such current year’s estimate, an adjustment shall be made for
any month during the current year with respect to which Tenant paid monthly
installments of Additional Rent based on the previous year’s estimate. Tenant
shall pay Landlord for any underpayment upon demand. Any overpayment in an
amount equal to or less than the equivalent of one (1) month’s Base Rent shall,
at Landlord’s option, be refunded to Tenant or credited against the installment
of Additional Rent due for the month immediately following the furnishing of
such estimate. Any amount paid by Tenant based on any estimate shall be subject
to adjustment pursuant to Paragraph B below, when actual Basic Costs are
determined for such calendar year.

B. As soon as is practical following the end calendar year during the Lease
Term, Landlord shall furnish to Tenant a statement of Landlord’s actual Basic
Costs for the previous calendar year. If for any calendar year the Additional
Rent collected for the prior year, as a result of Landlord’s estimate of Basic
Costs, is in excess of Tenant’s Pro Rata Share of the amount by which Basic
Costs for such prior year exceeds Basic Costs for the Base Year, then Landlord
shall refund to Tenant any overpayment (or at Landlord’s option apply such
amount against Additional Rent due or to become due hereunder). Likewise, Tenant
shall pay to Landlord, on demand, any underpayment with respect to the prior
year whether or not the Lease has terminated prior to receipt by Tenant of a
statement for such underpayment, it being understood that this clause shall
survive the expiration of the Lease.

Tenant shall have the right to audit the records of Landlord relating to the
Basic Costs at Landlord’s corporate office one time during each Lease Year of
the Term and Landlord shall reasonably cooperate with Tenant’s performance of
such audit. If Tenant desires to audit Landlord’s records with respect to a
Lease Year, Tenant shall notify Landlord within forty-five (45) days after
Tenant’s receipt of Landlord’s statement of Basic Costs. Tenant shall give
Landlord at least ten (10) days prior written notice of when it wishes to
conduct its audit. Tenant shall commence its audit within ninety (90) days after
Tenant’s receipt of Landlord’s statement of Basic Costs, and Tenant shall
complete its audit and notify Landlord of any dispute with such statement of
Basic Costs within one hundred twenty (120) days after Tenant’s receipt of
Landlord’s statement of Basic Costs. If any such audit discloses that the Basic
Costs (or Tenant’s Proportionate Share thereof) reflected on Landlord’s
statement of Basic Costs were overstated or understated, the owing party shall
pay the amount due within ten (10) days following the final conclusion of the
audit and the parties’ agreement with respect thereto. If the audit discloses
that the Basic Costs (or Tenant’s Proportionate Share thereof) reflected on
Landlord’s

 

--------------------------------------------------------------------------------



statement of Basic Costs were overstated by more than three percent (3%), then
Landlord shall promptly pay to Tenant the cost of said audit. During the period
of resolving any dispute regarding Expenses, Tenant shall pay to the Landlord
the invoiced amount. If after any such dispute is resolved and it is found that
Tenant has overpaid, Landlord shall refund any such overpayment to Tenant.

C. Basic Costs shall mean all direct and indirect costs, expenses paid and
disbursements of every kind (subject to the limitations set forth below) which
Landlord incurs, pays or becomes obligated to pay in each calendar year in
connection with operating, maintaining, repairing, owning and managing the
Building and the Property including but not limited to, the following:

(1)

All labor costs for all persons performing services required or utilized in
connection with the operation, repair, replacement and maintenance of and
control of access to the Building and the Property, including but not limited to
amounts incurred for wages, salaries and other compensation for services,
professional training, payroll, social security, unemployment and other similar
taxes, workers’ compensation insurance, uniforms, training, disability benefits,
pensions, hospitalization, retirement plans, group insurance or any other
similar or like expenses or benefits.

(2)

All management fees, the cost of equipping and maintaining a management office
at the Building, accounting services, legal fees not attributable to leasing and
collection activity, and all other administrative costs relating to the Building
and the Property.

(3)

All Rent and/or purchase costs of materials, supplies, tools and equipment used
in the operation, repair, replacement and maintenance and the control of access
to the Building and the Property.

(4)

All amounts charged to Landlord by contractors and/or suppliers for services,
replacement parts, components, materials, equipment and supplies furnished in
connection with the operation, repair, maintenance, replacement and control of
access to any part of the Building, or the Property generally, including the
heating, air conditioning, ventilating, plumbing. electrical, elevator and other
systems and equipment of the Building and the garage. At Landlord’s option,
major repair items may be amortized over a period of up to five (5) years.

(5)

All premiums and deductibles paid by Landlord for fire and extended insurance
coverage, earthquake and extended coverage insurance, liability and extended
coverage insurance, Rent loss insurance, elevator insurance, boiler insurance
and other insurance customarily carried from time to time by landlords of
comparable office buildings or required to be carried by Landlord’s mortgagee.

(6)

Charges for all utilities, including but not limited to water, electricity, gas
and sewer, but excluding those electrical charges for which tenants are
individually responsible.

(7)

“Taxes”, which for purposes hereof, shall mean (a) all real estate taxes and
assessments on the Property, the Building or the Premises, and taxes and
assessments levied in substitution or supplementation in whole or in part of
such taxes, (b) all personal property taxes for the Building’s personal
property, including license expenses, (c) all taxes imposed on services of
Landlord’s agents and employees, (d) all sales, use or other tax, excluding
state and/or federal income tax now or hereafter imposed by any governmental
authority upon Rent received by Landlord, (e) all other taxes, fees or
assessments now or hereafter levied by any governmental authority on the
Property, the Building or its contents or on the operation and use thereof
(except as relate to specific tenants), and (f) all costs and fees incurred in
connection with seeking reductions in or refunds in Taxes including, without
limitation, any costs incurred by Landlord to challenge the tax valuation of the
Building, but excluding income taxes. Estimates of real estate taxes and
assessments for any calendar year during the Lease Term shall be determined
based on Landlord’s good faith estimate of the real estate taxes and
assessments. Taxes and assessments hereunder are those accrued with respect to
such calendar year, as opposed to the real estate taxes and assessments paid or
payable for such calendar year.

 

--------------------------------------------------------------------------------



(8)

All landscape expenses and costs of repairing, resurfacing and striping of the
parking areas and garages of the Property, if any.

(9)

Cost of all maintenance service agreements, including those for equipment, alarm
service, window cleaning, drapery or mini-blind cleaning, janitorial services,
metal refinishing, pest control, uniform supply, landscaping and any parking
equipment.

(10)

Cost of all other repairs, replacements and general maintenance of the Property
and Building neither specified above nor directly billed to tenants, including
the cost of maintaining all interior Common Areas including lobbies,
multi-tenant hallways, restrooms and service areas.

(11)

The amortized cost of capital improvements made to the Building or the Property
which are (a) primarily for the purpose of reducing operating expense costs or
otherwise improving the operating efficiency of the Property or Building; or (b)
required to comply with any laws, rules or regulations of any governmental
authority or a requirement of Landlord’s insurance carrier. The cost of such
capital improvements shall be amortized over a period of five (5) years, or
longer (at Landlord’s option), and shall, at Landlord’s option, include interest
at a rate that is reasonably equivalent to the interest rate that Landlord would
be required to pay to finance the cost of the capital improvement in question as
of the date such capital improvement is performed, provided if the payback
period for any capital improvement is less than five (5) years, Landlord may
amortize the cost of such capital improvement over the payback period.

(12)

Any other charge or expense of any nature whatsoever which, in accordance with
general industry practice with respect to the operation of a first class office
building, would be construed as an operating expense.

D. Notwithstanding anything set forth herein to the contrary, Basic Costs shall
not include the following: (i) costs and expenses, of whatever nature, payable
by Landlord, which under generally accepted accounting practices would be
classified as capital expenses such as Tenant improvements performed for a
Tenant at Landlord’s cost; (ii) the cost of any work or service performed in any
instance for any Tenant (including the Tenant) at the cost of such Tenant; (iii)
bad debts; (iv) attorney’s fees; (v) leasing commissions, (vi) repairs,
replacements and general maintenance paid by insurance proceeds or condemnation
proceeds or from any source other than Landlord; (vii) interest, amortization or
other payments on loans, or rent payments under any ground lease affecting the
Building, or other payments on any encumbrances on the Building; (viii) costs of
installing, operating and maintaining any specialty service, such as an
observatory, broadcasting facility, or luncheon club; (ix) Basic Costs for
repairs or maintenance related to the Building which have been reimbursed to
Landlord pursuant to warranties or service contracts; (x) costs (other than
maintenance costs) of any art work (such as sculptures or paintings) used to
decorate the Building (xi) rental for items (except when needed in connection
with normal repairs and maintenance of permanent systems or keeping permanent
systems in operation) which if purchased, rather than rented, would constitute a
capital expenditure; (xii) costs, including construction management fees,
permit, license, and inspection costs, incurred with respect to the installation
of tenant improvements made for tenants or other occupants in the Building or
incurred in renovating or otherwise improving, decorating, painting, or
redecorating vacant space for tenants of the Building; (xiii) costs reimbursed
from insurance of Tenant, Landlord, or other Tenants of the Building; (xiv)
advertising and marketing; (xv) inheritance taxes, gift taxes, transfer taxes,
(excluding rent taxes, if enacted) franchise taxes, excise taxes, net income
taxes, profit taxes, capital levies, or late charges and penalties payable in
connection with such taxes; (xvi) depreciation of the Building and Landlord’s
personal property; (xvii) services provided by Landlord’s affiliates to the
extent such costs are in excess of that which would be incurred in an arm’s
length transaction; (xviii) costs in connection with services or other benefits
which are not provided to Tenant but which are provided to other tenants or
occupants of the Building; (xix) costs incurred due to violation by Landlord or
any tenant of the terms and conditions of any lease of space in the Building;
(xx) costs attributable to faulty, defective or improper construction or design
of the Premises or the Building; (xxi) costs or Basic Costs attributable to the
negligent or willful acts or omissions of Landlord, its agents, employees or
contractors; (xxii) Landlord’s general corporate overhead and general and
administrative Basic Costs; (xxiii) costs arising from the presence of toxic
materials or Hazardous Substances in or about

 

--------------------------------------------------------------------------------



the Building, including, without limitation, Hazardous Substances in the ground
water or soil; (xxiv) costs arising from another Tenant’s or any of its agents
or contractor’s material negligence or intentional acts; (xxvi) costs arising
from Landlord’s charitable or political contributions; (xxvi) wages, salaries,
or other compensation paid to any executive employees of Landlord or the
managing agent of the Building above the grade of Building manager or officers,
directors, or partners of Landlord or the managing agent above the grade of
Building manager; (xxvii) fines, penalties and late payment charges incurred by
Landlord due to violations of law or violations of permits by Landlord
pertaining to the Building; (xxiii) insurance increases due to any
extra-hazardous uses made in the Building by Landlord or any other Tenant;
(xxix) costs relating to maintaining Landlord’s legal existence including by way
of example but not limitation, annual fees, taxes, filing fees, organizational
or administrative Basic Costs, unrelated to the operation and management of the
Building; (xxx) accounting fees unrelated to the operation and management of the
Building; and (xxxi) any compensation paid to clerks, attendants, or other
persons in commercial concessions operated by Landlord.

E. If the Building and the other buildings Landlord operates in conjunction
therewith are is not at least ninety-five percent (95%) occupied, in the
aggregate, during any calendar of the Lease term or if Landlord is not supplying
services to at least ninety-five percent (95%) of the Approximate Rentable Area
of the Building and such other buildings at any time during any calendar year of
the Lease Term, actual Basic Costs for purposes hereof shall, at Landlord’s
option, be determined as if the Building and such other buildings had been
ninety-five percent (95%) occupied and Landlord had been supplying services to
ninety-five percent (95%) of the Approximate Rentable Area of the Building and
such other buildings during such year. If Tenant pays for its Pro Rata Share of
Basic Costs based on increases over a “Base Year” and Basic Costs for any
calendar year during the Lease Term are determined as provided in the foregoing
sentence, Basic Costs for such Base Year shall also be determined as if the
Building and such other buildings had been ninety-five percent (95%) occupied
and Landlord had been supplying services to ninety-five percent (95%) of the
Approximate Rentable Area of the Building and such other buildings. Any
necessary extrapolation of Basic Costs that are affected by changes in the
occupancy of the Building and such other buildings (including, at Landlord’s
option, Taxes) to the cost that would have been incurred if the Building and
such other buildings had been ninety-five percent (95%) occupied and Landlord
had been supplying services to ninety-five percent (95%) of the Approximate
Rentable Area of the Building and such other buildings.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this exhibit as of the day
and year first above written.

 

 

LANDLORD: Oklahoma Tower Realty Investors L.L.C., an Oklahoma limited liability
company

 

 

 

 

 

By: OKT Manager, Inc., an Oklahoma corporation, as Manager

 

 

 

 

 

 

 

By:

/s/ Mark L. Beffort

 

Name:

Mark L. Beffort

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

TENANT: Quest Resources Corporation, an Oklahoma corporation

 

 

 

 

 

 

 

By:

/s/ Jerry Cash

 

Name:

Jerry Cash

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------



EXHIBIT D

WORK LETTER

This Exhibit is attached to and made a part of the Lease dated May 31, 2007 by
and between Oklahoma Tower Realty Investors, L.L.C., an Oklahoma limited
liability company (“Landlord”) and Quest Resources Corporation, an Oklahoma
corporation (“Tenant”) for space in the Building located at 210 Park Avenue,
Oklahoma City, Oklahoma.

This Work Letter shall set forth the obligations of Landlord and Tenant with
respect to the preparation of the Premises for Tenant’s occupancy. All
improvements described in this Work Letter to be constructed in and upon the
Premises by Tenant are hereinafter referred to as the “Tenant’s Work.” Landlord
and Tenant acknowledge that Plans (hereinafter defined) for the Tenant’s Work
have not yet been prepared and, therefore, it is impossible to determine the
exact cost of the Tenant’s Work at this time. Accordingly, it is currently
estimated that Tenant’s Work shall be approximately One Million Four Hundred Two
Thousand Four Hundred and no/100 Dollars ($1,402,400.00) (the “TI Amount”) and
that Landlord shall reimburse Tenant for the cost of Tenant’s Work in amount not
to exceed the TI Amount. Tenant shall enter into a direct contract for the
Tenant’s Work with a general contractor selected by Tenant and approved by
Landlord, which approval shall not be unreasonably withheld or delayed. In
addition, Tenant shall have the right to select any subcontractors from
Landlord’s approved subcontractor list used in connection with the Tenant’s
Work, provided such contractors shall be subject to Landlord’s approval, which
approval shall not be unreasonably withheld or delayed. Should Tenant not select
Landlord’s recommended construction company (Specialty Construction Services)
Tenant shall pay Landlord a construction management fee equal to 1% of the
construction costs for oversight and administrative services to ensure Tenant’s
selected contractor completes the construction in the Premises in accordance
with the approved plans and using quality materials and all work is applied in
accordance to Building rules and regulations.

Space planning, architectural and engineering (mechanical, electrical and
plumbing) drawings for the Tenant’s Work shall be prepared at Tenant’s sole cost
and expense. The space planning, architectural and mechanical drawings are
collectively referred to herein as the “Plans”. Tenant shall submit the Plans to
Landlord not later than June 15th, 2007 (the “Plans Due Date”) for Landlord’s
approval, which approval shall not be unreasonably withheld. Landlord shall have
five (5) Business Days upon receipt of the Plans to approve or disapprove the
Plans. Any disapproval shall be in writing and shall specifically set forth the
reasons for such disapproval. In the event that Landlord fails to approve or
disapprove the Plans within five (5) Business Days of receipt, the Plans shall
be deemed approved by Landlord.

If Tenant shall request any change, addition or alteration in any of the Plans
after approval by Landlord, Tenant shall submit such revised Plans showing the
changes, additions or alterations to Landlord for approval, which approval shall
not be unreasonably withheld. Landlord shall have five (5) Business Days upon
receipt of the revised Plans to approve or disapprove the revised Plans. Any
such disapproval shall be in writing and shall specifically set forth the
reasons for such disapproval. In the event the Landlord fails to approve or
disapprove the revised Plans within five (5) Business Days of receipt, the
revised Plans shall be deemed approved by Landlord. In the event such revisions
result in a higher estimate of the cost of construction and/or higher actual
construction costs which exceed the TI Amount, Tenant shall be responsible for
such increased cost.

Following approval of the Plans, Tenant shall cause the Tenant’s Work to be
constructed substantially in accordance with the approved Plans. Tenant shall
notify Landlord of substantial completion of the Tenant’s Work.

This Exhibit D shall not be deemed applicable to any additional space added to
the original Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of this Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have entered into this Exhibit D as of
the day and year first above written.

 

 

 

LANDLORD: Oklahoma Tower Realty Investors L.L.C., an Oklahoma limited liability
company

 

 

 

 

 

By: OKT Manager, Inc., an Oklahoma corporation, as Manager

 

 

 

 

 

 

 

By:

/s/ Mark L. Beffort

 

Name:

Mark L. Beffort

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

TENANT: Quest Resources Corporation, an Oklahoma corporation

 

 

 

 

 

 

 

By:

/s/ Jerry Cash

 

Name:

Jerry Cash

 

Title:

Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------



EXHIBIT E

ADDITIONAL PROVISIONS

This exhibit is attached to and made a part of the Lease dated May 31, 2007 by
and between Oklahoma Tower Realty Investors, L.L.C., an Oklahoma limited
liability company (“Landlord”) and Quest Resources Corporation, an Oklahoma
corporation (“Tenant”) for space in the Building located at 210 Park Avenue,
Oklahoma City, Oklahoma.

RENEWAL OPTION. Provided that no event of default or sublease has ever occurred
under any term or provision contained in this Lease and Tenant is not in default
beyond any applicable grace and cure period pursuant to this Lease, Tenant (but
not any assignee or sublessee) shall have the right and option (the “Renewal
Option”) to renew this Lease, by written notice delivered to Landlord no later
than nine (9) months prior to the expiration of the initial Lease Term, for an
additional term (the “Renewal Term”) of sixty (60) months under the same terms,
conditions and covenants contained in the Lease, except that (a) no abatements
or other concessions, if any, applicable to the initial Lease Term shall apply
to the Renewal Term; (b) the Base Rental shall be equal to the market rate for
comparable office space located in the Building as of the end of the initial
Lease Term as reasonably determined by Landlord, (c) Tenant shall have no option
to renew this Lease beyond the expiration of the Renewal Term; and (d) all
leasehold improvements within the Premises shall be provided in their then
existing condition (on an “As Is” basis) at the time the Renewal Term commences.

Failure by Tenant to notify Landlord in writing of Tenant’s election to exercise
the Renewal Option herein granted within the time limits set forth for such
exercise shall constitute a waiver of such Renewal Option. In the event Tenant
elects to exercise the Renewal Option as set forth above, Landlord shall, within
thirty (30) days thereafter, notify Tenant in writing of the proposed rental for
the Renewal Term (the “Proposed Renewal Rental”). Tenant shall within thirty
(30) days following delivery of the Proposed Renewal Rental by Landlord notify
Landlord in writing of the acceptance or rejection of the Proposed Renewal
Rental. If Tenant accepts Landlord’s proposal, then the Proposed Renewal Rental
shall be the rental rate in effect during the Renewal Term.

Failure of Tenant to respond in writing during the aforementioned thirty (30)
day period shall be deemed an acceptance by Tenant of the Proposed Renewal
Rental. Should Tenant reject Landlord’s Proposed Renewal Rental during such
thirty (30) day period, then Landlord and Tenant shall negotiate during the
thirty (30) day period commencing upon Tenant’s rejection of Landlord’s Proposed
Renewal Rental to determine the rental for the Renewal Term. In the event
Landlord and Tenant are unable to agree to a rental for the Renewal Term during
said thirty (30) day period, then the Renewal Option shall terminate and be null
and void and the Lease shall, pursuant to its terms and provisions, terminate at
the end of the original Lease Term.

Upon exercise of the Renewal Option by Tenant and subject to the conditions set
forth hereinabove, the Lease shall be extended for the period of such Renewal
Term without the necessity of the execution of any further instrument or
document, although if requested by either party, Landlord and Tenant shall enter
into a written agreement modifying and supplementing the Lease in accordance
with the provisions hereof. Any termination of the Lease during the initial
Lease Term shall terminate all renewal rights hereunder. The renewal rights of
Tenant hereunder shall not be severable from the Lease, nor may such rights be
assigned or otherwise conveyed in connection with any permitted assignment of
the Lease. Landlord’s consent to any assignment of the Lease shall not be
construed as allowing an assignment of such rights to any assignee.

RIGHT OF FIRST REFUSAL. Provided that no material Event of Default exists,
Tenant shall have a right of first refusal to lease any space that is or will
become vacant and available to be leased on the seventh (7th), eighth (8th),
ninth (9th), twenty-fifth (25th), twenty-sixth (26th), twenty-seventh (27th),
twenty-eighth (28th), twenty-ninth (29th) and thirtieth (30th) of the Building
(the “Refusal Space”). Should Tenant exercise its right to lease any portion of
the Refusal Space it shall do so under the same terms offered to the third party
tenant. Prior to leasing all or any part of the Refusal Space to any prospective
tenant, Landlord shall provide written notice to Tenant of the economic terms of
the proposed lease. Tenant shall have five (5) business days within which to
notify Landlord in writing of its intent to lease the subject portion of the
Refusal Space upon the same terms and conditions as the prospective tenant. If
Tenant gives such notice of

 

--------------------------------------------------------------------------------



intent to Landlord, Tenant shall, within five (5) business days after its
receipt thereof, execute an amendment of this Lease for the subject portion of
the Refusal Space in a form that acceptable to Landlord and Tenant and
incorporating the terms contained in the proposed lease to the prospective
tenant.

If Tenant fails to execute such amendment or fails to give written notice of its
intent to lease as provided above, Landlord shall be free to lease the subject
Refusal Space to the prospective tenant upon the same terms provided in the
written notice to Tenant, but regardless of whether the lease with the
prospective tenant is consummated, this right of first refusal shall continue in
effect. In the event only a portion of the Refusal Space is leased at one time,
the foregoing right of first refusal shall continue in effect as to the
remainder of the Refusal Space.

Lastly, nothing in the above language or herein shall operate or be construed in
any way as a restriction on Landlord’s right to renew the lease of any existing
tenant occupying any portion of the Refusal Space in accordance with the terms
of that lease.

PARKING. During the Lease Term, Landlord will ensure Tenant up to ten (10)
reserved parking spaces immediately adjacent to the Building in the new Galleria
Parking Garage at the then current rate per space per month.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.

 

 

LANDLORD: Oklahoma Tower Realty Investors L.L.C., an Oklahoma limited liability
company

 

 

 

 

 

By: OKT Manager, Inc., an Oklahoma corporation, as Manager

 

 

 

 

 

 

 

By:

/s/ Mark L. Beffort

 

Name:

Mark L. Beffort

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

TENANT: Quest Resources Corporation, an Oklahoma corporation

 

 

 

 

 

 

 

By:

/s/ Jerry Cash

 

Name:

Jerry Cash

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------



EXHIBIT F

COMMENCEMENT LETTER

 

Date________________

 

Tenant______________

Address_____________

____________________

 

Re:       Commencement Letter with respect to that certain Lease dated _________
by and between Oklahoma Tower Realty Investors, L.L.C., an Oklahoma limited
liability company as Landlord and __________________, a(n) __________ as Tenant
for an Approximate Rentable Area in the Premises of _________ square feet on the
_________ floor of the Building located at 210 Park Avenue, Oklahoma City,
Oklahoma.

Dear _____________:

In accordance with the terms and conditions of the above referenced Lease,
Tenant hereby accepts possession of the premises and agrees as follows:

The Commencement Date of the Lease is _________________________;

The Termination Date of the Lease is ____________________________.

 

Landlord agrees to complete the work in the Premises identified in the punchlist
jointly prepared by Landlord and Tenant dated ________________.

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all three (3) copies of this Commencement Letter in the
space provided and returning two (2) fully executed copies of the same to my
attention.

Sincerely,

 

XXXXXXXXX

Property Manager

 

Agreed and Accepted:

TENANT:

By: _________________________________

Name:_______________________________

Title:________________________________

 

 